Exhibit 10.2
 
 

 

 
 
 
Security Agreement
 
 
By
 
 
 
Steak n Shake Operations, Inc.,
as Borrower
 
 
 
and
 
 
 
The Guarantors Party Hereto
 
 
 
and
 
 
 
Fifth Third Bank,
as Collateral Agent
 
 
 
Dated as of September 25, 2012
 
 
 

 

 
 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
Section
Heading
Page
     
Article I    Definitions and Interpretation
2
   
Section 1.1.
Definitions
2
Section 1.2.
Interpretation
9
Section 1.3.
Resolution of Drafting Ambiguities
9
Section 1.4.
Perfection Certificate
9
     
Article II    Grant of Security and Secured Obligations
10
   
Section 2.1.
Grant of Security Interest
10
Section 2.2.
Filings
11
     
Article III    Perfection; Supplements; Further Assurances; Use of Pledged
Collateral
12
   
Section 3.1.
Delivery of Certificated Securities Collateral
12
Section 3.2.
Perfection of Uncertificated Securities Collateral
12
Section 3.3.
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
12
Section 3.4.
Other Actions
13
Section 3.5.
Joinder of Additional Guarantors
17
Section 3.6.
Supplements; Further Assurances
18
     
Article IV    Representations, Warranties and Covenants
18
   
Section 4.1.
Title
18
Section 4.2.
Validity of Security Interest
19
Section 4.3.
Defense of Claims;  Transferability of Pledged Collateral
19
Section 4.4.
Other Financing Statements
19
Section 4.5.
Chief Executive Office; Change of Name; Jurisdiction of Organization, etc.
19
Section 4.6.
Location of Inventory and Equipment
20
Section 4.7.
Corporate Names; Prior Transactions
20
Section 4.8.
Due Authorization and Issuance
20
Section 4.9.
Consents, etc.
21
Section 4.10.
Pledged Collateral
21
Section 4.11.
Insurance
21
Section 4.12.
Payment of Taxes; Compliance with Legal Requirements; Contesting Liens; Charges
21
Section 4.13.
Access to Pledged Collateral, Books and Records; Other Information
21
     
Article V    Certain Provisions Concerning Securities Collateral
22
   
Section 5.1.
Pledge of Additional Securities Collateral
22

 
 
i

--------------------------------------------------------------------------------

 
 
Section 5.2.
Voting Rights; Distributions; etc.
22
Section 5.3.
Organizational Documents
23
Section 5.4.
Default
23
Section 5.5.
Certain Agreements of Pledgors as Issuers and Holders of Equity Interests
24
     
Article VI    Certain Provisions Concerning Intellectual Property Collateral
24
   
Section 6.1.
Grant of License
24
Section 6.2.
Registration
24
Section 6.3.
No Violations or Proceedings
25
Section 6.4.
Protection of Collateral Agent's Security
25
Section 6.5.
After-Acquired Property
26
Section 6.6.
Litigation
26
Section 6.7.
Intent-to-Use Trademark and Service Mark Applications
27
     
Article VII     Certain Provisions Concerning Accounts
27
   
Section 7.1.
Special Representation and Warranties
27
Section 7.2.
Maintenance of Records
27
Section 7.3.
Legend
28
Section 7.4.
Modification of Terms, etc.
28
Section 7.5.
Collection
28
     
Article VIII     Remedies
28
   
Section 8.1.
Remedies
28
Section 8.2.
Notice of Sale
30
Section 8.3.
Waiver of Notice and Claims; Other Waivers; Marshalling
31
Section 8.4.
Standards for Exercising Rights and Remedies
31
Section 8.5.
Certain Sales of Pledged Collateral
32
Section 8.6.
No Waiver; Cumulative Remedies
34
Section 8.7.
Certain Additional Actions Regarding Intellectual Property
34
     
Article IX     Application of Proceeds
34
   
Section 9.1.
Application of Proceeds
34
     
Article X    Miscellaneous
34
   
Section 10.1.
Concerning Collateral Agent
34
Section 10.2.
Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
35
Section 10.3.
Continuing Security Interest; Assignment
36
Section 10.4.
Termination; Release
36
Section 10.5.
Modification in Writing
37
Section 10.6.
Notices
37

 
 
ii

--------------------------------------------------------------------------------

 
Section 10.7.
Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
37
Section 10.8.
Severability of Provisions
38
Section 10.9.
Execution in Counterparts
38
Section 10.10.
Business Days
39
Section 10.11.
Waiver of Stay
39
Section 10.12.
No Credit for Payment of Taxes or Imposition
39
Section 10.13.
No Claims Against Collateral Agent
39
Section 10.14.
No Release
39
Section 10.15.
Overdue Amounts
40
Section 10.16.
Obligations Absolute
40

 
 
Schedules
 
Schedule 1Perfection Steps
 
Exhibits
 
Exhibit 1Issuer’s Acknowledgment
Exhibit 2Securities Pledge Amendment
Exhibit 3Joinder Agreement
Exhibit 4Securities Account Control Agreement
Exhibit 5Deposit Account Control Agreement
Exhibit 6Copyright Security Agreement
Exhibit 7Patent Security Agreement
Exhibit 8Trademark Security Agreement
 
 
iii

--------------------------------------------------------------------------------

 
 
Security Agreement
 
This Security Agreement, dated as of September 25, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), made by Steak n Shake Operations,
Inc., an Indiana corporation (“Borrower”), and the Subsidiary Guarantors from
time to time party hereto by execution of this Agreement or otherwise by
execution of a Joinder Agreement (the “Guarantors”), as pledgors, assignors and
debtors (Borrower, together with the Guarantors, in such capacities and together
with any successors in such capacities, the “Pledgors,” and each, a “Pledgor”),
in favor of Fifth Third Bank, in its capacity as Collateral Agent pursuant to
the Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).
 
Recitals:
 
        A.        Borrower, the Subsidiary Guarantors party thereto, the
Collateral Agent and the lending institutions and other entities party thereto
(the “Lenders”) have entered into that certain Credit Agreement, dated as of
September 25, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
 
        B.        The Guarantors have, pursuant to the Credit Agreement,
unconditionally guaranteed the Secured Obligations.
 
        C.        Borrower and the Guarantors will receive substantial benefits
from the execution, delivery and performance of the Secured Obligations under
the Credit Agreement and the other Loan Documents and are, therefore, willing to
enter into this Agreement.
 
        D.        Each Pledgor is, or as to Pledged Collateral acquired by such
Pledgor after the date hereof will be, the legal and/or beneficial owner of the
Pledged Collateral pledged by it hereunder.
 
        E.        This Agreement is given by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties to secure the payment
and performance of all of the Secured Obligations.
 
        F.        It is a condition to the obligations of the Lenders to make
the Loans under the Credit Agreement and a condition to the Issuing Bank issuing
Letters of Credit under the Credit Agreement that each Pledgor execute and
deliver the applicable Loan Documents, including this Agreement.
 
Agreement:
 
Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Article I
 
Definitions and Interpretation
 
        Section 1.1.        Definitions.  Unless otherwise defined herein or in
the Credit Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC.
 
        (b)        Terms used but not otherwise defined herein that are defined
in the Credit Agreement shall have the meanings given to them in the Credit
Agreement.
 
        (c)        The following terms shall have the following meanings:
 
“Additional Pledged Interests” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional membership,
partnership or other equity interests of whatever class of any issuer of Initial
Pledged Interests or any interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests in
each such issuer or under any Organizational Document of any such issuer, and
the certificates, instruments and agreements representing such membership,
partnership or other interests and any and all interest of such Pledgor in the
entries on the books of any financial intermediary pertaining to such
membership, partnership or other equity interests from time to time acquired by
such Pledgor in any manner and (ii) all membership, partnership or other equity
interests, as applicable, of each limited liability company, partnership or
other entity (other than a corporation) hereafter acquired or formed by such
Pledgor and all options, warrants, rights, agreements, additional membership,
partnership or other equity interests of whatever class of such limited
liability company, partnership or other entity, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests or
under any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such membership, partnership or other
equity interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such membership, partnership
or other interests, from time to time acquired by such Pledgor in any manner.
 
“Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, Equity Interests, agreements,
additional shares of capital stock of whatever class of any issuer of the
Initial Pledged Shares or any other equity interest in any such issuer, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests issued by any such issuer under any Organizational Document of
any such issuer, and the certificates, instruments and agreements representing
such interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such interests, from time to
time acquired by such Pledgor in any manner and (ii) all the issued and
outstanding shares of capital stock of each corporation hereafter acquired or
formed by such Pledgor and all options, warrants, rights, agreements or
additional shares of capital stock of whatever class of such corporation,
together with all rights, privileges, authority and powers of such Pledgor
relating to such shares or under any Organizational Document of such
corporation, and the certificates, instruments and agreements representing such
shares and any and all interest of such Pledgor in the entries on the books of
any financial intermediary pertaining to such shares, from time to time acquired
by such Pledgor in any manner.
 
 
2

--------------------------------------------------------------------------------

 
 
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
 
“Bailee Letter” shall have the meaning assigned to such term in Section 3.4.
 
“Borrower” shall have the meaning assigned to such term in the Preamble.
 
“Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including any landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other charges arising by operation of law) against, all
or any portion of the Pledged Collateral.
 
“Commercial Motor Vehicles” shall mean motor vehicles used primarily for
commercial purposes.
 
“Commodity Account Control Agreement” shall mean a commodity account control
agreement in a form that is reasonably satisfactory to the Collateral Agent.
 
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), to which such Pledgor is a
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.
 
“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, and (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
UCC and (iii) in the case of any Commodity Contract, “control,” as such term is
defined in Section 9-106 of the UCC.
 
“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement(s), the Securities Account Control Agreement(s) and the Commodity
Account Control Agreement(s).
 
“Copyright Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 6.
 
“Copyrights” shall mean, collectively, with respect to each Pledgor, all works
of authorship (whether protected by statutory or common law copyright, whether
established or registered in the United States or any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished) and all copyright registrations and applications made
by such Pledgor, in each case, whether now owned or hereafter created or
acquired by such Pledgor, including the copyrights, registrations and
applications listed on Schedule 14(c) to the Perfection Certificate, together
with any and all (i) rights and privileges arising under applicable Legal
Requirements with respect to such Pledgor’s use of such copyrights, (ii)
renewals and extensions thereof, (iii) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable with respect thereto, including
damages and payments for past, present or future infringements thereof, (iv)
rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
 
“Deposit Account Control Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 5 or such other form that is reasonably
satisfactory to the Collateral Agent.
 
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and all accounts and
sub-accounts relating to any of the foregoing accounts and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.
 
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
 
“Excluded Accounts” shall mean (i) Payroll Accounts, (ii) escrow accounts, and
(iii) trust accounts, in each case entered into in the ordinary course of
business and consistent with past practices, where the applicable Pledgor holds
the funds exclusively for the benefit of an unaffiliated third party.
 
“Excluded Property” shall mean (A) any lease, license, contract, property rights
or agreement to which any Pledgor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Pledgor therein or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable Legal Requirement or principles of
equity), provided, however, that such security interest shall attach immediately
and automatically at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and, to the extent severable,
shall attach immediately to any portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in (i) or (ii) including any Proceeds of such lease, license,
contract, property rights or agreement; and (B) to the extent applicable,
Pledged Interests, Pledged Shares and Successor Interests to the extent such
Pledged Interests, Pledged Securities and Successor Interests are not required
to be pledged as Pledged Collateral pursuant to Section 5.10(a) or (b) of the
Credit Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all insurance policies and coverages and Contracts,
(ii) all know-how and warranties relating to any of the Pledged Collateral or
any of the Mortgaged Property, (iii) any and all other rights, claims,
choses-in-action and causes of action of such Pledgor against any other person
and the benefits of any and all collateral or other security given by any other
person in connection therewith (other than Commercial Tort Claims), (iv) all
guarantees, endorsements and indemnifications on, or of, any of the Pledged
Collateral or any of the Mortgaged Property, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Pledged Collateral or any of the Mortgaged Property,
including all customer or tenant lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held by such
Pledgor pertaining to operations now or hereafter conducted by such Pledgor or
any of the Pledged Collateral or any of the Mortgaged Property including
building permits, certificates of occupancy, environmental certificates,
industrial permits or licenses and certificates of operation and (vii) all
rights to reserves, payment intangibles, deferred payments, deposits, refunds or
indemnification claims to the extent the foregoing relate to any Pledged
Collateral or any Mortgaged Property and claims for tax or other refunds against
any Governmental Authority relating to any Pledged Collateral or any of the
Mortgaged Property.
 
“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including (i) all goodwill connected with
the use of and symbolized by any Intellectual Property Collateral in which such
Pledgor has any interest, (ii) all know-how, trade secrets, customer and
supplier lists, proprietary information, inventions, methods, plans, policies,
procedures, formulae, descriptions, compositions, technical data, drawings,
specifications, name plates, catalogs, confidential information and the right to
limit the use or disclosure thereof by any person, pricing and cost information,
business and marketing plans and proposals, consulting agreements, engineering
contracts and such other assets which relate to such goodwill and (iii) all
product lines of such Pledgor’s business.
 
“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
 
“Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other Equity Interests (other than in a corporation),
as applicable, of each issuer described in Schedule 11 to the Perfection
Certificate, together with all rights, privileges, authority and powers of such
Pledgor in and to each such issuer or under any Organizational Document of each
such issuer, and the certificates, instruments and agreements representing such
membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other interests.
 
 
5

--------------------------------------------------------------------------------

 
 
“Initial Pledged Shares” shall mean, collectively, with respect to each Pledgor,
the issued and outstanding shares of capital stock of each issuer that is a
corporation described in Schedule 11 to the Perfection Certificate, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests in each such issuer or under any Organizational Document of each
such issuer, and the certificates, instruments and agreements representing such
shares of capital stock and any and all interest of such Pledgor in the entries
on the books of any financial intermediary pertaining to the Initial Pledged
Shares.
 
“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
 
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.
 
“Intercompany Notes” shall mean, with respect to each Pledgor, the Intercompany
Note and all intercompany notes hereafter acquired by such Pledgor and all
certificates, instruments or agreements evidencing the Intercompany Note and
such intercompany notes, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof to the
extent permitted pursuant to the terms hereof.
 
“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
 
“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit 3.
 
“Lenders” shall have the meaning assigned to such term in Recital A hereof.
 
“Licenses” shall mean, collectively, with respect to each Pledgor, all license
and distribution agreements with, and covenants not to sue, any other party with
respect to any Patent, Trademark or Copyright or any other patent, trademark or
copyright, whether such Pledgor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, together with any
and all (i) renewals, extensions, supplements and continuations thereof, (ii)
income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or violations thereof, (iii)
rights to sue for past, present and future infringements or violations thereof
and (iv) other rights to use, exploit or practice any or all of the Patents,
Trademarks or Copyrights or any other patent, trademark or copyright.
 
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate or articles of incorporation and
by-laws (or similar documents) of such person, (ii) in the case of any limited
liability company, the certificate of formation and operating agreement (or
similar documents) of such person, (iii) in the case of any limited partnership,
the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person, (v) in any other
case, the functional equivalent of the foregoing and (vi) any shareholder,
voting trust or similar agreement between or among any holder of Equity
Interests of such person.
 
 
6

--------------------------------------------------------------------------------

 
 
“Patent Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 7.
 
“Patents” shall mean, collectively, with respect to each Pledgor, all patents
owned by, and all patent applications and registrations made by such Pledgor
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), including those listed on
Schedule 14(a) to the Perfection Certificate, together with any and all (i)
rights and privileges arising under applicable Legal Requirements with respect
to such Pledgor’s use of any patents, (ii) inventions and improvements described
and charged therein, (iii) reissues, divisions, continuations and continuations
in part thereof, (iv) income, fees, royalties, damages, claims and payments now
or hereafter due and/or payable thereunder and with respect thereto including
damages and payments for past, present or future infringements thereof, (v)
rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements thereof.
 
“Payroll Account” shall mean any Deposit Account of a Pledgor that is used by
such Pledgor solely as a payroll account for the employees of such Pledgor;
provided that, at no time, shall the aggregate amount contained in all such
accounts exceed the total amount of payroll payable to such employees by such
Pledgor within the immediately succeeding 30 days.
 
“Perfection Certificate” shall mean that certain perfection certificate dated
the date hereof, executed and delivered by each Pledgor party thereto in favor
of the Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Pledgor in favor of the Collateral Agent for the benefit of the Secured Parties
contemporaneously with the execution and delivery of each Joinder Agreement
executed in accordance with Section 3.5, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time by a Perfection Certificate Supplement or otherwise in accordance with the
Credit Agreement.
 
“Pledged Collateral” shall have the meaning assigned to such term in Section
2.1.
 
“Pledged Interests” shall mean, collectively, the Initial Pledged Interests and
the Additional Pledged Interests.
 
“Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.
 
“Pledged Shares” shall mean, collectively, the Initial Pledged Shares and the
Additional Pledged Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
 
“Secured Obligations” shall mean (i) in the case of Borrower, the Secured
Obligations (as defined in the Credit Agreement) and (ii) in the case of any
Pledgor, the Guaranteed Obligations (as defined in the Credit Agreement).
 
“Secured Parties” shall mean, collectively:
 
        (a)        with respect to the Obligations, the Administrative Agent,
the Collateral Agent, each other Agent and the Lenders;
 
        (b)        with respect to obligations under Hedging Agreements, the
Administrative Agent, the Collateral Agent, each other Agent, the Lenders and
each counterparty to a Hedging Agreement relating to the Loans if (i) at the
date of entering into such Hedging Agreement such counterparty was an Agent, a
Lender or an Affiliate of an Agent or Lender, and (ii) such counterparty
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such
counterparty (x) appoints the Administrative Agent and the Collateral Agent as
its agents under the applicable Loan Documents and (y) agrees to be bound by the
provisions of Sections 9.03, 10.03 and 10.09 of the Credit Agreement as if it
were a Lender; and
 
        (c)        with respect to overdrafts and related liabilities arising
from treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds, the Administrative Agent, the
Collateral Agent, each other Agent, each Lender, and each Affiliate of an Agent
or Lender that, in each case, provides treasury, depositary and/or cash
management services to a Loan Party; provided that such Affiliate executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such Affiliate (x)
appoints the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 9.03, 10.03 and 10.09 of the Credit Agreement as if it were a Lender.
 
“Securities Account Control Agreement” shall mean an agreement substantially in
the form annexed hereto as Exhibit 4 or such other form that is reasonably
satisfactory to the Collateral Agent.
 
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.
 
“Securities Pledge Amendment” shall mean an agreement substantially in the form
annexed hereto as Exhibit 2.
 
“Successor Interests” shall mean, collectively, with respect to each Pledgor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Pledgor (unless such successor is such
Pledgor itself) formed by or resulting from any consolidation or merger in which
any person listed on Schedule 1(a) to the Perfection Certificate is not the
surviving entity.
 
 
8

--------------------------------------------------------------------------------

 
 
“Trademark Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 8.
 
“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by such Pledgor and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered in the United States or any other
country or any political subdivision thereof), including those listed on
Schedule 14(b) to the Perfection Certificate together with any and all (i)
rights and privileges arising under applicable Legal Requirements with respect
to such Pledgor’s use of any trademarks, (ii) goodwill associated therewith,
(iii) renewals thereof, (iv) income, fees, royalties, damages and payments now
and hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future infringements thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present and future infringements thereof.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York; provided, however, that if by reason of mandatory provisions of applicable
Legal Requirements, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the other Secured Parties’ security interest in any item
or portion of the Pledged Collateral is governed by the Uniform Commercial Code
in a jurisdiction other than the State of New York, the term “UCC” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions relating to such provisions.
 
        Section 1.2.        Interpretation.  The rules of interpretation
specified in the Credit Agreement (including Section 1.03 thereof) shall be
applicable to this Agreement.
 
        Section 1.3.        Resolution of Drafting Ambiguities.  Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.
 
        Section 1.4.        Perfection Certificate.  The Perfection Certificate
and all descriptions of Pledged Collateral, schedules, amendments and
supplements thereto are and shall at all times remain a part of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
Article II
 
Grant of Security and Secured Obligations
 
        Section 2.1.        Grant of Security Interest.  As collateral security
for the payment and performance in full of all the Secured Obligations, each
Pledgor hereby pledges and grants to the Collateral Agent for the ratable
benefit of the Secured Parties, a lien on and security interest in and to all of
the right, title and interest of such Pledgor in, to and under the following
property, wherever located, whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Collateral”):
 
        (i)         all Accounts;
 
        (ii)        all Equipment (including Commercial Motor Vehicles), Goods,
Inventory and Fixtures;
 
        (iii)       all Documents, Instruments and Chattel Paper;
 
        (iv)       all Letter-of-Credit Rights (whether or not the letter of
credit is evidenced by a writing);
 
        (v)        all Securities Collateral;
 
        (vi)       all Investment Property;
 
        (vii)      all Intellectual Property Collateral;
 
        (viii)     the Commercial Tort Claims described on Schedule 15 to the
Perfection Certificate;
 
        (ix)        all General Intangibles;
 
        (x)         all Deposit Accounts;
 
        (xi)        all Money;
 
        (xii)       all Supporting Obligations;
 
        (xiii)      all books and records pertaining to the Pledged Collateral;
 
        (xiv)     to the extent not covered by clauses (i) through (xiv) of this
sentence, choses in action and all other personal property of such Pledgor,
whether tangible or intangible; and
 
        (xv)      all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in clauses (i) through (xvi)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property.  In
addition, (i) the Pledgors shall from time to time at the reasonable request of
the Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request and (ii) from and after the Closing Date, no
Pledgor shall permit to become effective in any document creating, governing or
providing for any permit, lease or license, a provision that would prohibit the
creation of a Lien on such permit, lease or license in favor of the Collateral
Agent unless (x) no Event of Default has occurred and is continuing and (y) such
Pledgor believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type.
 
        Section 2.2.        Filings.  (a) Each Pledgor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings), continuation statements and amendments thereto that contain the
information required by Article 9 of the UCC of each applicable jurisdiction for
the filing of any financing statement, continuation statement or amendment
relating to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, and (ii) in the case of a financing statement
filed as a fixture filing or covering Pledged Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Pledged Collateral relates.  Each Pledgor agrees to
provide all information described in the immediately preceding sentence to the
Collateral Agent promptly upon request.  Such financing statements may describe
the collateral in the same manner as described herein or may contain a
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection or priority of the security
interest in the collateral granted to the Collateral Agent in connection
herewith, including, describing such property as “all assets whether now owned
or hereafter acquired” or “all personal property whether now owned or hereafter
acquired” (regardless of whether any particular asset comprised in the Pledged
Collateral falls within the scope of Article 9 of the UCC).
 
        (b)        Each Pledgor hereby ratifies its authorization for the
Collateral Agent to file in any relevant jurisdiction any initial financing
statements or amendments thereto relating to the Pledged Collateral if filed
prior to the date hereof.
 
        (c)        Each Pledgor hereby further authorizes the Collateral Agent
to file filings with the United States Patent and Trademark Office or the United
States Copyright Office (or any successor office or any similar office in any
other country), including this Agreement, the Copyright Security Agreement, the
Patent Security Agreement and the Trademark Security Agreement, or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the pledge and security interest granted by such Pledgor hereunder,
without the signature of such Pledgor, and naming such Pledgor, as debtor, and
the Collateral Agent, as secured party.
 
 
11

--------------------------------------------------------------------------------

 
 
Article III

 
Perfection; Supplements; Further Assurances; Use of Pledged Collateral
 
        Section 3.1.        Delivery of Certificated Securities
Collateral.  Each Pledgor represents and warrants that all certificates,
agreements or instruments representing or evidencing the Securities Collateral
in existence on the date hereof have been delivered to the Collateral Agent in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that the Collateral Agent has
a valid, enforceable, perfected first priority security interest therein
(subject to Permitted Collateral Liens).  Each Pledgor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Pledgor after the date hereof shall promptly (and in
any event within five Business Days) upon receipt thereof by such Pledgor be
delivered to and held by or on behalf of the Collateral Agent pursuant
hereto.  All certificated Securities Collateral shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Agent.  The Collateral Agent shall have the
right, at any time upon the occurrence and during the continuance of any Event
of Default, to endorse, assign or otherwise transfer to or to register in the
name of the Collateral Agent or any of its nominees or endorse for negotiation
any or all of the Securities Collateral, without any indication that such
Securities Collateral is subject to the security interest hereunder.  In
addition, the Collateral Agent shall have the right at any time in its
reasonable discretion to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.
 
        Section 3.2.        Perfection of Uncertificated Securities
Collateral.  Each Pledgor represents and warrants that the Collateral Agent has
a valid, enforceable, perfected first priority security interest (subject to
Permitted Collateral Liens) in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof.  Each Pledgor hereby
agrees that if any issuer of Pledged Securities is organized in a jurisdiction
that does not require the use of certificates to evidence equity ownership or
any of the Pledged Securities are at any time not evidenced by certificates of
ownership, then each applicable Pledgor shall, (i) if necessary to perfect a
first priority security interest (subject to Permitted Collateral Liens) in such
Pledged Securities, cause such pledge to be recorded on the equityholder
register or the books of the issuer, cause the issuer to execute and deliver to
the Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 annexed hereto, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Collateral Agent the right to transfer such Pledged Securities
under the terms hereof and, upon the Collateral Agent’s reasonable request,
provide to the Collateral Agent an opinion of counsel, in form and substance
reasonably satisfactory to the Collateral Agent, confirming such pledge and
perfection thereof and (ii) to the extent permitted by applicable Legal
Requirements, cause such Pledged Securities to become certificated and delivered
to the Collateral Agent in accordance with the provisions of Section 3.1.
 
        Section 3.3.        Financing Statements and Other Filings; Maintenance
of Perfected Security Interest.  Each Pledgor represents and warrants that the
only filings, registrations and recordings necessary to perfect the security
interest granted by each Pledgor to the Collateral Agent in respect of the
Pledged Collateral (to the extent that a security interest therein may be
perfected by filing a financing statement or filing the Security Agreement or a
short form thereof with the United States Copyright Office or the United States
Patent and Trademark Office) are listed on Schedule 1 hereto.  All such filings,
registrations and recordings have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each applicable governmental, municipal or other office specified in
Schedule 1 hereto.  Each Pledgor agrees that at the sole cost and expense of the
Pledgors, (i) such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a valid, enforceable, perfected first
priority security interest (subject to Permitted Collateral Liens) and shall
defend such security interest against the claims and demands of all persons,
(ii) such Pledgor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Pledged
Collateral and such other reports in connection with the Pledged Collateral as
the Collateral Agent may reasonably request, all in reasonable detail and (iii)
at any time and from time to time, upon the written request of the Collateral
Agent, such Pledgor shall promptly and duly execute and deliver, and file and
have recorded, such further instruments and documents and take such further
action as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and the rights and
powers herein granted, including (x) the filing of any financing statements and
amendments thereof, continuation statements and other documents (including this
Agreement) under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and (y) the execution and
delivery of Control Agreements, all in form reasonably satisfactory to the
Collateral Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
applicable Legal Requirements to perfect (to the extent a security interest in
such Pledged Collateral may be so perfected under applicable Legal
Requirements), continue and maintain a valid, enforceable, first priority
security interest (subject to Permitted Collateral Liens) in the Pledged
Collateral as provided herein and to preserve the other rights and interests
granted to the Collateral Agent hereunder, as against third parties, with
respect to the Pledged Collateral.
 
 
12

--------------------------------------------------------------------------------

 
 
        Section 3.4.        Other Actions.  In order to further ensure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Pledged Collateral,
each Pledgor represents and warrants and covenants as follows, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:
 
        (a)        Instruments and Tangible Chattel Paper.  As of the date
hereof, each Pledgor hereby represents and warrants that (i) no amounts
individually or in the aggregate in excess of $250,000 payable under or in
connection with any of the Pledged Collateral are evidenced by any Instrument or
Tangible Chattel Paper other than the Intercompany Note and the Instruments and
Tangible Chattel Paper listed on Schedule 12 to the Perfection Certificate, (ii)
the Intercompany Note has been properly assigned and delivered to the Collateral
Agent, accompanied by an endorsement to the Intercompany Note in the form
attached thereto duly executed in blank by each Pledgor and (iii) each such
Instrument and each such item of Tangible Chattel Paper individually or in the
aggregate in excess of $250,000 has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank.  If any amount, individually or in the
aggregate, in excess of $250,000 then payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly (and in any event within five Business Days) endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request; provided, however, that so long as no Event of
Default has occurred and is continuing, upon written request by such Pledgor,
the Collateral Agent shall promptly (and in any event within five Business Days)
return such Instrument (other than the Intercompany Note) or Tangible Chattel
Paper to such Pledgor from time to time, to the extent necessary for collection
in the ordinary course of such Pledgor’s business.
 
 
13

--------------------------------------------------------------------------------

 
 
        (b)        Deposit Accounts.  Each Pledgor hereby represents and
warrants that (i) as of the date hereof, each Pledgor has neither opened nor
maintains any Deposit Accounts in which the Pledgors maintain an average daily
balance in excess of $100,000, individually or in the aggregate, other than the
accounts listed on Schedule 16 to the Perfection Certificate, (ii) as of the
date hereof, each applicable Pledgor and the relevant Bank(s) have executed and
delivered a Deposit Account Control Agreement with respect to each of the
Deposit Accounts (other than Excluded Accounts) listed on Schedule 16 to the
Perfection Certificate or the Pledgors have closed such accounts, and (iii) the
Collateral Agent has a valid, enforceable, perfected first priority security
interest (subject to Permitted Collateral Liens) in such Deposit Accounts by
Control.  No Pledgor shall hereafter establish and maintain any Deposit Account
(other than any Excluded Account) in which the Pledgors customarily maintain in
excess of $100,000, individually or in the aggregate, unless (1) the applicable
Pledgor shall have given the Collateral Agent five Business Days’ prior written
notice of its intention to establish such new Deposit Account with a Bank, (2)
such Bank shall be reasonably acceptable to the Collateral Agent and (3) such
Bank and such Pledgor shall have duly executed and delivered to the Collateral
Agent a Deposit Account Control Agreement (or an amendment to an existing
Deposit Account Control Agreement) with respect to such Deposit Account.  The
Collateral Agent shall not give any instructions directing the disposition of
funds from time to time credited to any Deposit Account or withhold any
withdrawal rights from such Pledgor with respect to funds from time to time
credited to any Deposit Account unless an Event of Default has occurred and is
continuing or, after giving effect to any withdrawal, would occur.  The
provisions of this Section 3.4(b) shall not apply to any Excluded Accounts or to
any other Deposit Accounts for which the Collateral Agent is the Bank.  No
Pledgor has granted or shall grant Control of any Deposit Account (including any
Excluded Account) to any person other than the Collateral Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
        (c)        Securities Accounts and Commodity Accounts.  (i) Each Pledgor
hereby represents and warrants that (1) as of the date hereof, it has neither
opened nor maintains any Securities Accounts or Commodity Accounts in which the
amount and/or fair market value, individually or in the aggregate, of the
financial assets and/or commodity contracts, as the case may be, held from time
to time in all such accounts does not exceed $100,000, other than those listed
on Schedule 16 to the Perfection Certificate, (2) as of the date hereof, each
applicable Pledgor and the relevant Securities Intermediary or Commodity
Intermediary have executed and delivered a Securities Account Control Agreement
or Commodity Account Control Agreement, as applicable, for each Securities
Account or Commodity Account listed on Schedule 16 to the Perfection
Certificate, or the Pledgors have closed such accounts, (3) the Collateral Agent
has a valid, enforceable, perfected first priority security interest (other than
Permitted Collateral Liens) in such Securities Accounts and Commodity Accounts
by Control, and (4) it does not hold, own or have any interest in any
certificated securities or uncertificated securities other than those
constituting Pledged Securities and those maintained in Securities Accounts or
Commodity Accounts listed on Schedule 16 to the Perfection Certificate or in
respect of which the Collateral Agent has Control.  If any Pledgor shall at any
time hold or acquire any certificated securities constituting Investment
Property and having a fair market value, individually or in the aggregate, in
excess of $100,000, such Pledgor shall promptly (and in any event within five
Business Days of acquiring such security) (a) endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent or (b) deliver such securities into a
Securities Account (other than an Excluded Account) with respect to which a
Control Agreement is in effect in favor of the Collateral Agent.  If any
securities now or hereafter acquired by any Pledgor constituting Investment
Property and having a fair market value, individually or in the aggregate, in
excess of $100,000 are uncertificated and are issued to such Pledgor or its
nominee directly by the issuer thereof, such Pledgor shall promptly (and in any
event within five Business Days of acquiring such security) notify the
Collateral Agent thereof and pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (a) cause the issuer to
agree to comply with Entitlement Orders or other instructions from the
Collateral Agent as to such securities, without further consent of any Pledgor
or such nominee, (b) cause a Security Entitlement with respect to such
uncertificated security to be held in a Securities Account (other than an
Excluded Account) with respect to which the Collateral Agent has Control or (c)
arrange for the Collateral Agent to become the registered owner of the
securities.  The Pledgors shall not hereafter establish and maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary unless (1) the applicable Pledgor shall have given the
Collateral Agent 30 days’ prior written notice of its intention to establish
such new Securities Account or Commodity Account with such Securities
Intermediary or Commodity Intermediary, (2) such Securities Intermediary or
Commodity Intermediary shall be reasonably acceptable to the Collateral Agent
and (3) except in the case of an Excluded Account, such Securities Intermediary
or Commodity Intermediary, as the case may be, and such Pledgor shall have duly
executed and delivered a Control Agreement with respect to such Securities
Account or Commodity Account, as the case may be.  The Collateral Agent shall
not give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities, Securities Intermediary or Commodity Intermediary,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Pledgor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any such investment and withdrawal
rights, would occur.  The provisions of this Section 3.4(c) shall not apply to
any Financial Assets credited to a Securities Account for which the Collateral
Agent is the Securities Intermediary.  No Pledgor shall grant Control over any
Investment Property (including any Excluded Account) to any person other than
the Collateral Agent.
 
 
15

--------------------------------------------------------------------------------

 
 
        (ii)        As between the Collateral Agent and the Pledgors, the
Pledgors shall bear the investment risk with respect to the Investment Property
and Pledged Securities, and the risk of loss of, damage to, or the destruction
of the Investment Property and Pledged Securities, whether in the possession of,
or maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, Commodity Intermediary, any
Pledgor or any other person; provided, however, that nothing contained in this
Section 3.4(c) shall release or relieve any Securities Intermediary or Commodity
Intermediary of its duties and obligations to the Pledgors or any other person
under any Control Agreement or under applicable Legal Requirements.  Each
Pledgor shall promptly pay all Charges and fees of whatever kind or nature with
respect to the Investment Property and Pledged Securities pledged by it under
this Agreement.  In the event any Pledgor shall fail to make such payment
contemplated in the immediately preceding sentence, the Collateral Agent may do
so for the account of such Pledgor and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent from all reasonable costs and expenses incurred
by the Collateral Agent under this Section 3.4(c) in accordance with Section
10.03 of the Credit Agreement.
 
        (d)        Electronic Chattel Paper and Transferable Records.  If any
amount, individually or in the aggregate, in excess of $100,000 or payable under
or in connection with any of the Pledged Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction), the Pledgor acquiring such Electronic
Chattel Paper or transferable record shall promptly (and in any event within 10
days of the acquisition thereof) notify the Collateral Agent thereof and shall
take such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control under UCC Section 9-105 of such Electronic Chattel
Paper or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.  The Collateral Agent agrees with such Pledgor that
the Collateral Agent will arrange, pursuant to procedures reasonably
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Pledgor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Pledgor with respect to such
Electronic Chattel Paper or transferable record.
 
        (e)        Letter-of-Credit Rights.  If any Pledgor is at any time a
beneficiary under a Letter of Credit now or hereafter issued in favor of such
Pledgor, other than (i) a Letter of Credit issued pursuant to the Credit
Agreement or (ii) a Letter of Credit that is a “supporting obligation” (as
defined in Section 9102 of the UCC) with respect to other Pledged
Collateral,  in which the Collateral Agent has a valid, enforceable, perfected
first priority security interest (subject to Permitted Collateral Liens) in an
amount individually or in the aggregate in excess of $250,000, such Pledgor
shall promptly (and in any event within five Business Days of becoming a
beneficiary thereunder) notify the Collateral Agent thereof and such Pledgor
shall, at the reasonable request of the Collateral Agent, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) arrange for the issuer and any confirmer or other nominated person of
such Letter of Credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such Letter of Credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the Letter of Credit are to be applied as provided in the Credit
Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
        (f)        Commercial Tort Claims.  As of the date hereof, each Pledgor
hereby represents and warrants that it holds no Commercial Tort Claims having a
value reasonably believed by the Pledgors to be, individually or in the
aggregate, in excess of $250,000, other than those (if any) listed on Schedule
15 to the Perfection Certificate.  If any Pledgor shall at any time hold or
acquire a Commercial Tort Claim having a value reasonably believed by the
Pledgors to be, individually or in the aggregate, in excess of $250,000, such
Pledgor shall promptly (and in any event within five Business Days of acquiring
such Commercial Tort Claim) notify the Collateral Agent in writing signed by
such Pledgor of the brief details thereof and grant to the Collateral Agent in
such writing a security interest therein and in the Proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.
 
        (g)        Pledged Collateral in the Possession of a Third Party.  If
any Equipment or Inventory (other than Equipment or Inventory leased to a
franchisee in the ordinary course of business) with a fair market value
individually or in the aggregate in excess of $100,000 is in possession or
control of any third party, including any warehouseman, landlord, lessor, bailee
or agent, the Pledgors shall notify the Collateral Agent thereof and notify the
third party of the Collateral Agent’s security interest therein and obtain an
acknowledgment (a “Bailee Letter”) from such third party that (i) it is holding
the Equipment and Inventory for the benefit of the Collateral Agent and (ii)
such party will comply with instructions from the Collateral Agent with respect
to such Pledged Collateral, without further consent of any Pledgors.
 
        Section 3.5.        Joinder of Additional Guarantors.  The Pledgors
shall cause each Subsidiary of Borrower that, from time to time, after the date
hereof shall be required to pledge any assets to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Credit Agreement, (a) to execute
and deliver to the Collateral Agent (i) a Joinder Agreement within 30 days after
the date on which it was acquired or created and (ii) a Perfection Certificate
within 30 days after the date on which it was acquired or created and/or (b) in
the case of a Subsidiary organized outside of the United States required to
pledge any assets to the Collateral Agent, execute and deliver such
documentation as the Collateral Agent shall reasonably request and, in each
case, upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein.  The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder.  The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement or any other Loan Document.
 
 
17

--------------------------------------------------------------------------------

 
 
        Section 3.6.        Supplements; Further Assurances.  Each Pledgor shall
take such further actions, and execute and deliver to the Collateral Agent such
additional assignments, agreements, supplements, powers and instruments, as the
Collateral Agent may in its reasonable judgment deem necessary, wherever
required by applicable Legal Requirements, in order to perfect, preserve and
protect the security interest in the Pledged Collateral as provided herein and
the rights and interests granted to the Collateral Agent hereunder, to carry
into effect the purposes hereof or better to assure and confirm unto the
Collateral Agent the Pledged Collateral or permit the Collateral Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Pledged Collateral.  Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request such lists,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request.  If
an Event of Default has occurred and is continuing, the Collateral Agent may
institute and maintain, in its own name or in the name of any Pledgor, such
suits and proceedings as the Collateral Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in the
Pledged Collateral or the perfection or priority thereof.  All of the foregoing
shall be at the sole cost and expense of the Pledgors.
 
Article IV
 
Representations, Warranties and Covenants
 
Each Pledgor represents, warrants and covenants as follows:
 
        Section 4.1.        Title.  Except for the security interest granted to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and Permitted Collateral Liens, such Pledgor owns (or either owns
or has a License to, in the case of Intellectual Property) and, as to Pledged
Collateral acquired by it from time to time after the date hereof, will either
own or hold a License to the rights in each item of Pledged Collateral pledged
by it hereunder free and clear of any and all Liens or claims of others (except
Permitted Collateral Liens).  Such Pledgor has not filed, nor authorized any
third party to file a financing statement or other public notice with respect to
all or any part of the Pledged Collateral on file or of record in any public
office, except such as have been filed in favor of the Collateral Agent pursuant
to this Agreement or as are permitted by the Credit Agreement or otherwise
relate to Permitted Collateral Liens or financing statements or public notices
relating to the termination statements listed on Schedule 9(a) to the Perfection
Certificate.  No person other than any Pledgor or the Collateral Agent has, or
will have, control or possession of all or any part of the Pledged Collateral,
except as expressly permitted by the Loan Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
        Section 4.2.        Validity of Security Interest.  The security
interest in and Lien on the Pledged Collateral granted to the Collateral Agent
for the ratable benefit of the Secured Parties hereunder constitutes (a) a legal
and valid security interest in all the Pledged Collateral securing the payment
and performance of the Secured Obligations, and (b) subject to the filings and
other actions described in Schedule 1 hereto, a valid, enforceable, and except
to the extent otherwise expressly permitted under Article III, perfected first
priority security interest (other than Permitted Collateral Liens) in all the
Pledged Collateral.  The security interest and Lien granted to the Collateral
Agent for the ratable benefit of the Secured Parties pursuant to this Agreement
in and on the Pledged Collateral will at all times constitute a valid,
enforceable, and except to the extent otherwise expressly permitted under
Article III, perfected, continuing first priority security interest therein,
subject only to Permitted Collateral Liens.
 
        Section 4.3.        Defense of Claims;  Transferability of Pledged
Collateral.  Each Pledgor shall, at its own cost and expense, use commercially
reasonable efforts to defend title to the Pledged Collateral pledged by it
hereunder and the security interest therein granted to the Collateral Agent and
the priority thereof (subject to Permitted Collateral Liens) required hereunder
against all claims and demands of all persons, at its own cost and expense, at
any time claiming any interest therein adverse to the Collateral Agent or any
other Secured Party.  There is no agreement that restricts the transferability
of any material portion of the Pledged Collateral or otherwise materially
impairs or conflicts with any Pledgor’s obligations or the rights of the
Collateral Agent hereunder, and the Pledgors shall not enter into any agreement
or take any other action that would restrict the transferability of any material
portion of the Pledged Collateral or otherwise materially impair or conflict
with any Pledgor’s obligations or the rights of the Collateral Agent hereunder.
 
        Section 4.4.        Other Financing Statements.  No Pledgor has filed,
nor authorized any third party to file (nor will there be) any valid or
effective financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind in the Pledged Collateral other than financing
statements and other statements and instruments relating to Permitted Collateral
Liens.  So long as any of the Secured Obligations remain unpaid and unperformed,
no Pledgor shall execute, authorize or permit to be filed in any public office
any financing statement (or similar statement or instrument of registration
under the law of any jurisdiction) relating to any Pledged Collateral, except
financing statements and other statements and instruments filed or to be filed
in respect of and covering the security interests granted by such Pledgor to the
holder(s) of Permitted Collateral Liens.
 
        Section 4.5.        Chief Executive Office; Change of Name; Jurisdiction
of Organization, etc.  Such Pledgor shall, (i) unless it shall have given the
Collateral Agent not less than 30 days’ prior written notice (in the form of an
Officers’ Certificate), not change its name, identity, legal structure (whether
by merger, consolidation, change in corporate form or otherwise), type of
organization or jurisdiction of organization or organizational identification
number if it has one and (ii) take all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority
(subject to Permitted Collateral Liens) of the Collateral Agent’s security
interest in the Pledged Collateral granted or intended to be granted hereunder,
which in the case of any merger or other change in organizational structure
shall include delivering a written notice (in the form of an Officers’
Certificate) upon completion of such merger or other change in organizational
structure confirming the grant of the security interest under this
Agreement.  Unless it shall have given the Collateral Agent prior written notice
(in the form of an Officers’ Certificate), such Pledgor shall not change its
chief executive office, place of business or its mailing address.  If such
Pledgor does not have an organizational identification number and later obtains
one, such Pledgor shall forthwith notify the Collateral Agent of such
organizational identification number.  The Collateral Agent may rely on opinions
of counsel as to whether any or all UCC financing statements of the Pledgors
need to be amended as a result of any of the changes described in this Section
4.5.  The Collateral Agent shall not be liable or responsible to any party for
any failure to maintain a valid, enforceable, perfected security interest with
the priority required hereunder in such Pledgor’s property constituting Pledged
Collateral.  The Collateral Agent shall have no duty to inquire about such
changes, the parties acknowledging and agreeing that it would not be feasible or
practical for the Collateral Agent to search for information on such changes if
such information is not provided by any Pledgor.
 
 
19

--------------------------------------------------------------------------------

 
 
        Section 4.6.        Location of Inventory and Equipment.  As of the date
hereof, all Equipment and Inventory of such Pledgor, individually or in the
aggregate with a fair market value in excess of $250,000, is located at the
chief executive office or such other location listed on Schedule 2(a), 2(b),
2(c) or 2(d) to the Perfection Certificate.  Such Pledgor shall not move any
Equipment or Inventory, with a fair market value individually or in the
aggregate in excess of $250,000, to any location other than (x) the chief
executive office, (y) any other location listed on Schedule 2(a), 2(b), 2(c) or
2(d) to the Perfection Certificate, until (i) it shall have given the Collateral
Agent not less than 20 days’ prior written notice (in the form of an Officers’
Certificate) of its intention so to do, clearly describing such new location
within the continental United States and providing such other information in
connection therewith as the Collateral Agent may reasonably request and (ii)
with respect to such new location, such Pledgor shall have taken all action
reasonably satisfactory to the Collateral Agent to maintain the perfection and
priority (subject to Permitted Collateral Liens) of the security interest of the
Collateral Agent in the Pledged Collateral intended to be granted hereby,
including, to the extent required under Section 3.4(g), obtaining waivers of
landlord’s or warehousemen’s and/or bailee’s liens with respect to such new
location, if applicable, and if reasonably requested by the Collateral
Agent.  Such Pledgor agrees to provide the Collateral Agent with prompt notice
following the movement of any Equipment or Inventory, individually or in the
aggregate with a fair market value in excess of $250,000, to any location other
than one that is listed in Schedule 2(a), 2(b), 2(c) or 2(d) to the Perfection
Certificate.
 
        Section 4.7.        Corporate Names; Prior Transactions.  Except as set
forth in Schedules 1(a) and (b) to the Perfection Certificate, such Pledgor has
not, during the past five years, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any person, or acquired any of its
property or assets out of the ordinary course of business.
 
        Section 4.8.        Due Authorization and Issuance.  All of the Initial
Pledged Shares have been, and to the extent any Pledged Shares are hereafter
issued, such Pledged Shares will be, upon such issuance, duly authorized,
validly issued and fully paid and non-assessable.  All of the Initial Pledged
Interests have been fully paid for, and there is no amount or other obligation
owing by any Pledgor to any issuer of the Initial Pledged Interests in exchange
for or in connection with the issuance of the Initial Pledged Interests or any
Pledgor’s status as a partner or a member of any issuer of the Initial Pledged
Interests.
 
 
20

--------------------------------------------------------------------------------

 
 
        Section 4.9.        Consents, etc.  No consent of any party (including
equityholders or creditors of such Pledgor) and no consent, authorization,
approval, license or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or other person is required for the
exercise by the Collateral Agent of (i) the voting or other rights provided for
in this Agreement or (ii) the remedies in respect of the Pledged Collateral
pursuant to this Agreement.  In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or regulatory body or any other person
therefor, then, upon the reasonable request of the Collateral Agent, each
Pledgor agrees to use commercially reasonable efforts to assist and aid the
Collateral Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.
 
        Section 4.10.        Pledged Collateral.  All information set forth
herein, including the schedules annexed hereto, and all information contained in
any documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all material respects.
 
        Section 4.11.        Insurance.  In the event that the proceeds of any
insurance claim are paid after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be paid to the
Collateral Agent to satisfy any deficiency remaining after such
foreclosure.  The Collateral Agent shall retain its interest in the insurance
policies and coverages required to be maintained pursuant to the Credit
Agreement during any redemption period.
 
        Section 4.12.        Payment of Taxes; Compliance with Legal
Requirements; Contesting Liens; Charges.  Each Pledgor may at its own expense
contest the validity, amount or applicability of any Charges so long as the
contest thereof shall be conducted in accordance with, and permitted pursuant to
the provisions of, the Credit Agreement.  Notwithstanding the foregoing
sentence, (i) no contest of any such obligation may be pursued by such Pledgor
if such contest would expose the Collateral Agent or any other Secured Party to
(A) any possible criminal liability or (B) any civil liability for failure to
comply with such obligations unless such Pledgor shall have furnished, if
reasonably requested by the Collateral Agent or any Lender, a bond or other
security therefor reasonably satisfactory to the Collateral Agent, or such
Secured Party, as the case may be, and (ii) if at any time payment or
performance of any obligation contested by such Pledgor pursuant to this Section
4.12 shall become necessary to prevent the imposition of remedies because of
non-payment, such Pledgor shall pay or perform the same in sufficient time to
prevent the imposition of remedies in respect of such default or prospective
default.
 
        Section 4.13.        Access to Pledged Collateral, Books and Records;
Other Information.  Each Pledgor shall permit representatives of the Collateral
Agent or any Secured Party upon reasonable notice to visit and inspect any of
its assets or properties, including to conduct any environmental assessments,
sampling, testing or monitoring of the Mortgaged Property (such visits and
inspections to be limited to one visit and inspection coordinated by the
Collateral Agent per fiscal year so long as no Default or Event of Default has
occurred and is continuing), and examine and make abstracts from any of its
books and records (including insurance policies) at any reasonable time and upon
reasonable notice.  Such Pledgor shall, at any and all times, within a
reasonable time after written request by the Collateral Agent, furnish or cause
to be furnished to the Collateral Agent, in such manner and in such detail as
may be reasonably requested by the Collateral Agent, additional information with
respect to the Pledged Collateral.  If a Default occurs and is continuing, the
Collateral Agent shall have the right, but not the obligation, to access any
Mortgaged Property to undertake any Response that the Collateral Agent in its
sole but reasonable discretion deems appropriate at the sole but reasonable cost
and expense of the Pledgors.
 
 
21

--------------------------------------------------------------------------------

 
 
Article V
 
Certain Provisions Concerning Securities Collateral
 
        Section 5.1.        Pledge of Additional Securities Collateral.  Each
Pledgor shall, upon obtaining any Pledged Securities or intercompany notes of
any person (other than Excluded Property), accept the same in trust for the
benefit of the Collateral Agent and promptly (and in any event within five
Business Days thereafter) deliver to the Collateral Agent a Securities Pledge
Amendment, duly executed by such Pledgor, and the certificates and other
documents required under Section 3.1 and Section 3.2 in respect of the
additional Pledged Securities or intercompany notes that are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities or intercompany
notes.  Each Pledgor hereby authorizes the Collateral Agent to attach each
Securities Pledge Amendment to this Agreement and agrees that all Pledged
Securities or intercompany notes listed on any Securities Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Pledged Collateral.
 
        Section 5.2.        Voting Rights; Distributions; etc.  So long as no
Event of Default shall have occurred and be continuing:
 
        (A)        Each Pledgor shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Loan Documents or any other document evidencing the Secured Obligations;
provided, however, that no Pledgor shall in any event exercise such rights in
any manner that is disadvantageous to any Agent or Lender in any material
respect; and
 
        (B)        Each Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien hereof, any and all Distributions, but only
if and to the extent made in accordance with the provisions of the Credit
Agreement; provided, however, that any and all such Distributions consisting of
rights or interests in the form of Pledged Securities or Intercompany Notes
shall promptly (and in any event within five Business Days after receipt
thereof) be delivered to the Collateral Agent to hold as Pledged Collateral and
shall, if received by any Pledgor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Pledgor
and be forthwith delivered to the Collateral Agent as Pledged Collateral in the
same form as so received (with any necessary or reasonably requested
endorsement).
 
        (ii)        Upon the occurrence and during the continuance of any Event
of Default:
 
        (A)        All rights of each Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to Section
5.2(i)(A) shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights until the applicable Event of Default is no
longer continuing, in which case the Collateral Agent’s rights under this
Section 5.2(ii)(A) shall cease to be effective, subject to revesting in the
event of a subsequent Event of Default that is continuing; and
 
        (B)        All rights of each Pledgor to receive Distributions that it
would otherwise be authorized to receive and retain pursuant to Section
5.2(i)(B) without further action shall cease and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to receive and hold as Pledged Collateral such Distributions until the
applicable Event of Default is no longer continuing, in which case the
Collateral Agent’s rights under this Section 5.2(ii)(B) shall cease to be
effective, subject to revesting in the event of a subsequent Event of Default
that is continuing.
 
        (iii)        Each Pledgor shall, at its sole cost and expense, from time
to time execute and deliver to the Collateral Agent appropriate instruments as
the Collateral Agent may reasonably request in order to permit the Collateral
Agent to exercise the voting and other rights which it may be entitled to
exercise pursuant to Section 5.2(ii)(A) and to receive all Distributions which
it may be entitled to receive under Section 5.2(ii)(B).
 
        (iv)        All Distributions that are received by any Pledgor contrary
to the provisions of Section 5.2(ii)(B) shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from the other funds of
such Pledgor and shall immediately be paid over to the Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary or
reasonably requested endorsement).
 
        Section 5.3.        Organizational Documents.  As of the date hereof,
each Pledgor has delivered to the Collateral Agent true, correct, and complete
copies of the Organizational Documents of such Pledgor.  As of the date hereof,
the Organizational Documents of the Pledgors are in full force and effect, have
not as of the date hereof been amended or modified except as disclosed in
writing to the Collateral Agent, and there is no existing default by any party
thereunder or any event which, with the giving of notice or passage of time or
both, would constitute a default under any Organizational Documents.  No Pledgor
will terminate or agree to terminate any Organizational Documents or make any
amendment or modification to any Organization Documents if such termination,
agreement to terminate, amendment or modification could reasonably be expected
to have a Material Adverse Effect.
 
        Section 5.4.        Default.  As of the date hereof, such Pledgor is not
in default in the payment of any portion of any mandatory capital contribution,
if any, required to be made under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it, and such Pledgor is not in
violation of any other provisions of any such agreement to which such Pledgor is
a party, or otherwise in default or violation thereunder.  As of the date
hereof, no Securities Collateral pledged by such Pledgor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any person with respect thereto, and as of the
date hereof, there are no certificates, instruments, documents or other writings
(other than the Organizational Documents of such Pledgor and certificates, if
any, delivered to the Collateral Agent) which evidence any Pledged Securities of
such Pledgor.
 
 
22

--------------------------------------------------------------------------------

 
 
        Section 5.5.        Certain Agreements of Pledgors as Issuers and
Holders of Equity Interests.  In the case of each Pledgor that is an issuer of
Securities Collateral, such Pledgor agrees to be bound by the terms of this
Agreement relating to the Securities Collateral issued by it and will comply
with such terms insofar as such terms are applicable to it.
 
        (i)        In the case of each Pledgor that is a partner, member or
holder of any Equity Interests in a partnership, limited liability company or
other entity, such Pledgor hereby consents to the extent required by the
applicable Organizational Documents of such Pledgor to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Collateral Agent or its nominee and to the substitution
of the Collateral Agent or its nominee as a substituted partner, member or
holder of Equity Interests in such partnership, limited liability company or
other entity with all the rights, powers and duties of a general partner, a
limited partner, member or holder of Equity Interests, as the case may be.
 
Article VI
 
Certain Provisions Concerning Intellectual Property Collateral
 
        Section 6.1.        Grant of License.  For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article VIII hereof at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Pledgor hereby grants to the Collateral Agent, to the
extent licensable, exercisable solely upon the occurrence and during the
continuance of any Event of Default, an irrevocable, non-exclusive worldwide
license (exercisable without payment of royalty or other compensation to such
Pledgor) to use, assign, license sublicense or otherwise dispose of the
Intellectual Property Collateral now owned or hereafter acquired by such Pledgor
(excluding, for the avoidance of doubt, any License that by its terms is
prohibited from being so licensed to the extent constituting Excluded Property),
wherever the same may be located.  Such license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout hereof.
 
        Section 6.2.        Registration.  Except pursuant to material licenses
and other user agreement entered into by any Pledgor in the ordinary course of
business, on and as of the date hereof (i) each Pledgor owns and/or possesses
the right to use, and has done nothing to authorize or enable any other person
to use, any Copyright, Patent or Trademark listed on Schedules 14(a), (b) and
(c) to the Perfection Certificate, and (ii) all registrations listed on
Schedules 14(a), (b) and (c) to the Perfection Certificate are valid and in full
force and effect.
 
 
23

--------------------------------------------------------------------------------

 
 
        Section 6.3.        No Violations or Proceedings.  On and as of the date
hereof, (i) there is no material violation by others of any right of such
Pledgor with respect to any Copyright, Patent or Trademark listed on Schedules
14(a), (b) and (c) to the Perfection Certificate, respectively, pledged by it
under the name of such Pledgor, (ii) such Pledgor is not infringing upon any
Copyright, Patent or Trademark of any other person other than such infringement
that, individually or in the aggregate, would not (and could not reasonably be
expected to) result in a material adverse effect on the value or utility of the
Intellectual Property Collateral or any portion thereof material to the use and
operation of the Pledged Collateral or the Mortgaged Property and (iii) no
proceedings have been instituted or are pending against such Pledgor or, to such
Pledgor’s knowledge, threatened, and no such claim against such Pledgor has been
received by such Pledgor since [September 29, 2010] alleging any such violation.
 
        Section 6.4.        Protection of Collateral Agent's Security.  On a
continuing basis, each Pledgor shall, at its sole cost and expense, (i) promptly
following its becoming aware thereof, notify the Collateral Agent of (A) any
materially adverse determination in any proceeding in the United States Patent
and Trademark Office or the United States Copyright Office with respect to any
material Patent, Trademark or Copyright or (B) the institution of any proceeding
or any adverse determination in any federal, state or local court or
administrative body regarding such Pledgor’s claim of ownership in or right to
use any of the Intellectual Property Collateral material to the use and
operation of the Pledged Collateral or any Mortgaged Property, its right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect, (ii) maintain and protect the
Intellectual Property Collateral material to the use and operation of the
Pledged Collateral or any Mortgaged Property as presently used and operated and
as contemplated by the Credit Agreement, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral material to the use and operation
of the Pledged Collateral or any Mortgaged Property as presently used and
operated and as contemplated by the Credit Agreement, and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to such Intellectual Property Collateral without the prior written
consent of the Collateral Agent, (iv) upon such Pledgor obtaining knowledge
thereof, promptly notify the Collateral Agent in writing of any event that may
be reasonably expected to materially and adversely affect the value or utility
of the Intellectual Property Collateral material to the use and operation of the
Pledged Collateral or any Mortgaged Property, the ability of such Pledgor or the
Collateral Agent to dispose of such Intellectual Property Collateral or any
portion thereof or the rights and remedies of the Collateral Agent in relation
thereto including a levy or written threat of levy or any legal process against
such Intellectual Property Collateral owned or licensed by such Pledgor or any
portion thereof, (v) not license the Intellectual Property Collateral other than
licenses entered into by such Pledgor in, or incidental to, the ordinary course
of business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of the Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral intended to be granted to the Collateral Agent for the
ratable benefit of the Secured Parties, without the consent of the Collateral
Agent, (vi) diligently keep adequate records respecting the Intellectual
Property Collateral and (vii) furnish to the Collateral Agent from time to time
upon the Collateral Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to the
Intellectual Property Collateral as the Collateral Agent may from time to time
request.
 
 
24

--------------------------------------------------------------------------------

 
 
        Section 6.5.        After-Acquired Property.  If any Pledgor shall, at
any time before the Secured Obligations have been paid and performed in full
(other than contingent indemnification obligations that, pursuant to the
provisions of the Credit Agreement or the Security Documents, survive the
termination thereof), (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
the provisions hereof shall automatically apply thereto and any such item
enumerated in clause (i) or (ii) of this sentence with respect to such Pledgor
shall automatically constitute Intellectual Property Collateral if such would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party (excluding any Intellectual
Property Collateral that constitutes Excluded Property). Each Pledgor shall
promptly (i) provide to the Collateral Agent written notice of any of the
foregoing and (ii) confirm the attachment of the Lien and security interest
created by this Agreement to any rights described in clauses (i) and (ii) of the
immediately preceding sentence of this Section 6.5 by execution of an instrument
in form reasonably acceptable to the Collateral Agent and the filing of any
instruments or statements as shall be reasonably necessary or reasonably
requested by the Collateral Agent to preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral to the extent
such security interest in such Intellectual Property Collateral may be perfected
under applicable Legal Requirements.  Further, each Pledgor authorizes the
Collateral Agent to modify this Agreement by amending Schedules 14(a) - (c) to
the Perfection Certificate to include any Intellectual Property Collateral
acquired or arising after the date hereof of such Pledgor.
 
        Section 6.6.        Litigation. Unless there shall occur and be
continuing any Event of Default, each Pledgor shall have the right to commence
and prosecute in its own name, as the party in interest, for its own benefit and
at the sole cost and expense of the Pledgors, such applications for protection
of the Intellectual Property Collateral and suits, proceedings or other actions
to prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent shall have the right but shall in no way
be obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents reasonably requested by the Collateral Agent in
aid of such enforcement and the Pledgors shall promptly reimburse and indemnify
the Collateral Agent for all reasonable costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.6 in
accordance with Section 10.03 of the Credit Agreement.  In the event that the
Collateral Agent shall elect not to bring such suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Collateral Agent, to take all actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by others and for that purpose agrees to diligently maintain
any suit, proceeding or other action against any person so infringing necessary
to prevent such infringement.
 
 
25

--------------------------------------------------------------------------------

 
 
        Section 6.7.        Intent-to-Use Trademark and Service Mark
Applications.  In connection with any intent-to-use trademark or service mark
applications whether listed on Schedule 14(b) to the Perfection Certificate or
otherwise, the Pledgors shall file a bona fide statement of use and shall take
such other actions or steps as shall be required by the United States Patent and
Trademark Office, to entitle such application to registration within 10 Business
Days following the date of first use in commerce of the mark that is the subject
of such application.  Upon acceptance of such bona fide statement of use by the
United States Patent and Trademark Office, such application shall automatically
become subject to the security interest granted herein.  The Pledgors shall
execute any further documents and instruments as the Collateral Agent reasonably
may deem necessary or appropriate to confirm, implement, or enforce the
Collateral Agent’s security interest in such applications.  If the Pledgors fail
to execute such further documents and instruments within five Business Days of
presentment, the Collateral Agent may, in the name of, and on behalf of, the
Pledgors, execute such documents and instruments and make appropriate
disposition of same, and the Pledgors hereby irrevocably appoint the Collateral
Agent as their lawful attorney-in-fact with full power to do so.  The foregoing
power of attorney is coupled with an interest and such appointment shall be
irrevocable for the term hereof.
 
Article VII
 
Certain Provisions Concerning Accounts
 
        Section 7.1.        Special Representation and Warranties.  As of the
time when each of its Accounts arises, each Pledgor shall be deemed to have
represented and warranted that such Account and all records, papers and
documents relating thereto (i) are genuine and correct and in all material
respects what they purport to be, subject to ordinary course accounts receivable
adjustments and refunds, (ii) to the Pledgor’s knowledge, represent the legal,
valid and binding obligation of the account debtor, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, evidencing indebtedness
unpaid and owed by such account debtor, arising out of the performance of labor
or services or the sale, lease, license, assignment or other disposition and
delivery of the goods or other property listed therein or out of an advance or a
loan, (iii) will, in the case of an Account, except for the original or
duplicate original invoice sent to purchase evidencing such purchaser’s account,
be the only original writing evidencing and embodying such obligation of the
account debtor named therein and (iv) are in all material respects in compliance
and conform with all applicable Legal Requirements.
 
        Section 7.2.        Maintenance of Records.  Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Account, in a
manner consistent with its customary business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including all documents evidencing Accounts and
any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Accounts to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Accounts or the
Collateral Agent’s security interest therein without the consent of any Pledgor,
but subject at all times to Section 10.12 of the Credit Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
        Section 7.3.        Legend.  At the reasonable request of the Collateral
Agent and in form and manner reasonably satisfactory to the Collateral Agent, at
any time after the occurrence and during the continuance of any Event of
Default, each Pledgor shall legend the Accounts to the extent represented or
evidenced by a written instrument and the other books, records and documents of
such Pledgor evidencing or pertaining to the Accounts with an appropriate
reference to the fact that the Accounts have been assigned for collateral
purposes to the Collateral Agent for the ratable benefit of the Secured Parties
and that the Collateral Agent has a security interest therein.
 
        Section 7.4.        Modification of Terms, etc.  No Pledgor shall
rescind or cancel any obligations evidenced by any Account or modify any term
thereof or make any adjustment with respect thereto except in the ordinary
course of business, or extend or renew any such obligations except in the
ordinary course of business or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Account or interest therein except
in the ordinary course of business; in each case, without the prior written
consent of the Collateral Agent.  Each Pledgor shall timely fulfill all
obligations on its part to be fulfilled under or in connection with the
Accounts.
 
        Section 7.5.        Collection.  Each Pledgor shall cause to be
collected from the account debtor of each of the Accounts, as and when due in
the ordinary course of business and consistent with past practices (including
Accounts that are delinquent, such Accounts to be collected in accordance with
generally accepted commercial collection procedures), any and all amounts owing
under or on account of such Account, and apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balance of such Account,
except that any Pledgor may, with respect to an Account, allow in the ordinary
course of business (i) accounts receivable adjustments or refunds and (ii) such
extensions of time to pay amounts due in respect of Accounts and such other
modifications of payment terms or settlements in respect of Accounts as shall be
commercially reasonable in the circumstances, all in accordance with such
Pledgor’s ordinary course of business consistent with its collection practices
as in effect from time to time and in compliance with applicable Legal
Requirements. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors. Nothing in this Agreement shall
prohibit any Pledgor from writing off bad debt in the ordinary course of
business, consistent with past practices.
 
Article VIII
 
Remedies
 
        Section 8.1.        Remedies. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may from time to time
exercise in respect of the Pledged Collateral, in addition to the other rights
and remedies provided for herein or otherwise available to it, the following
remedies:
 
 
27

--------------------------------------------------------------------------------

 
 
        (i)        Personally, or by agents or attorneys, immediately take
possession of the Pledged Collateral or any part thereof, from any Pledgor or
any other person who then has possession of any part thereof with or without
notice or process of law, and for that purpose may enter upon any Pledgor’s
premises where any of the Pledged Collateral is located, remove such Pledged
Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Pledged Collateral and use in
connection with such removal and possession any and all services, supplies, aids
and other facilities of any Pledgor;
 
        (ii)        Demand, sue for, collect or receive any money or property at
any time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of the Collateral
Agent and shall promptly (but in no event later than one Business Day after
receipt thereof) pay such amounts to the Collateral Agent;
 
        (iii)        Subject to Section 8.2 and Section 8.4, sell, assign, grant
a license to use or otherwise liquidate, or direct any Pledgor to sell, assign,
grant a license to use or otherwise liquidate, any and all investments made in
whole or in part with the Pledged Collateral or any part thereof, and take
possession of the proceeds of any such sale, assignment, license or liquidation;
 
        (iv)        Take possession of the Pledged Collateral or any part
thereof, by directing any Pledgor in writing to deliver the same to the
Collateral Agent at any place or places so designated by the Collateral Agent,
in which event such Pledgor shall at its own expense:  (A) forthwith cause the
same to be moved to the place or places designated by the Collateral Agent and
therewith delivered to the Collateral Agent, (B) store and keep any Pledged
Collateral so delivered to the Collateral Agent at such place or places pending
further action by the Collateral Agent and (C) while the Pledged Collateral
shall be so stored and kept, provide such security and maintenance services as
shall be necessary to protect the same and to preserve and maintain them in good
condition.  Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 8.1(iv) is of the essence hereof.  Upon application
to a court of equity having jurisdiction, the Collateral Agent shall be entitled
to decree requiring specific performance by any Pledgor of such obligation;
 
        (v)        Withdraw all moneys, instruments, securities and other
property in any bank, financial securities, deposit or other account of any
Pledgor constituting Pledged Collateral;
 
 
28

--------------------------------------------------------------------------------

 
 
        (vi)       Retain and apply the Distributions to the Secured Obligations
as provided in Article IX hereof;
 
        (vii)      Exercise any and all rights as beneficial and legal owner of
the Pledged Collateral, including perfecting assignment of and exercising any
and all voting, consensual and other rights and powers with respect to any
Pledged Collateral; and
 
        (viii)     All the rights and remedies of a secured party on default
under the UCC (whether or not the UCC applies to the affected Pledged
Collateral), and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 8.2, sell, assign, transfer or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable.  The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Pledged Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of any Pledged Collateral payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by applicable Legal Requirements, all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any Legal Requirement now existing or hereafter enacted. The Collateral
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given.  The Collateral Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  Each Pledgor hereby waives, to the
fullest extent permitted by applicable Legal Requirements, any claims against
the Collateral Agent arising by reason of the fact that the price at which any
Pledged Collateral may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Collateral Agent accepts the first offer received and does not offer
such Pledged Collateral to more than one offeree.
 
        Section 8.2.        Notice of Sale.  Each Pledgor acknowledges and
agrees that, to the extent notice of sale or other disposition of Pledged
Collateral shall be required by any Legal Requirement, 10 days prior notice to
such Pledgor of the time and place of any public sale or of the time after which
any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters unless the Pledged
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market (in which case no such prior notice
shall be required).  No notification need be given to any Pledgor if it has
signed, after the occurrence of an Event of Default, a statement renouncing or
modifying any right to notification of sale or other intended disposition.
 
 
29

--------------------------------------------------------------------------------

 
 
        Section 8.3.        Waiver of Notice and Claims; Other Waivers;
Marshalling.  (i) Each Pledgor hereby waives, to the fullest extent permitted by
applicable Legal Requirements, notice of judicial hearing in connection with the
Collateral Agent’s taking possession or the Collateral Agent’s disposition of
any of the Pledged Collateral, including any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which such Pledgor
would otherwise have under any Legal Requirement, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable Legal Requirements
(i) all damages occasioned by such taking of possession,
 
        (ii)        all other requirements as to the time, place and terms of
sale or other requirements with respect to the enforcement of the Collateral
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable Legal Requirements.  The Collateral Agent shall not be liable for any
incorrect or improper payment made pursuant to this Article VIII except to the
extent resulting solely from the Collateral Agent’s gross negligence or willful
misconduct as finally judicially determined by a court of competent
jurisdiction.  Any sale of, or the grant of options to purchase, or any other
realization upon, any Pledged Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity or otherwise against such Pledgor and against any and all persons
claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.
 
        (ii)        To the maximum extent permitted by applicable Legal
Requirements, each Pledgor hereby waives demand, notice, protest, notice of
acceptance of this Agreement, notice of Credit Extensions, Pledged Collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description.
 
        (iii)        The Collateral Agent shall not be required to marshal any
present or future collateral security (including the Pledged Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order. To the maximum extent permitted by applicable Legal
Requirements, each Pledgor hereby agrees that it will not invoke any Legal
Requirement relating to the marshalling of collateral and hereby irrevocably
waives the benefits of all such Legal Requirements.
 
        Section 8.4.        Standards for Exercising Rights and Remedies.  To
the extent that applicable Legal Requirements impose duties on the Collateral
Agent to exercise remedies in a commercially reasonable manner, each Pledgor
acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent, in the exercise of such remedies in accordance with all other
terms hereof, (i) to fail to incur expenses reasonably deemed significant by the
Collateral Agent to prepare Pledged Collateral for disposition or otherwise to
fail to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Pledged Collateral to be disposed of, or to obtain or, if not
required by other Legal Requirements, to fail to obtain consents for
Governmental Authorities or third parties for the collection or disposition of
Pledged Collateral to be collected or disposed of, (iii) to fail to exercise
collection remedies against account debtors or other persons obligated on
Pledged Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Pledged Collateral, (iv) to exercise collection remedies against
account debtors and other persons obligated on Pledged Collateral directly or
through the use of collection agencies and other collection specialists, subject
to their compliance with applicable Legal Requirements, (v) to advertise
dispositions of Pledged Collateral through publications or media of general
circulation, whether or not the Pledged Collateral is of a specialized nature,
(vi) to contact other persons, whether or not in the same business as any
Pledgor, for expressions of interest in acquiring all or any portion of the
Pledged Collateral, (vii) to hire one or more professional auctioneers to assist
in the disposition of Pledged Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Pledged Collateral by utilizing
internet sites that provide for the auction of assets of the types included in
the Pledged Collateral or that have the reasonable capability of doing so, or
that match buyers and sellers of assets,
 
 
30

--------------------------------------------------------------------------------

 
 
        (ix)        to dispose of assets in wholesale rather than retail
markets, (x) to disclaim or modify disposition warranties, (xi) to purchase
insurance or credit enhancements to insure the Collateral Agent against risks of
loss, collection or disposition of Pledged Collateral or to provide to the
Collateral Agent a guaranteed return from the collection or disposition of
Pledged Collateral, or (xii) to the extent deemed appropriate by the Collateral
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Collateral Agent in the collection or
disposition of any of the Pledged Collateral. The Pledgors acknowledge that the
purpose of this Section 8.4 is to provide non-exhaustive indications of what
actions or omissions by the Collateral Agent would fulfill the Collateral
Agent’s duties under the UCC or other Legal Requirements of the State or any
other relevant jurisdiction in the Collateral Agent’s exercise of remedies
against the Pledged Collateral and that other actions or omissions by the
Collateral Agent shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 8.4. Without limiting the
foregoing, nothing contained in this Section 8.4 shall be construed to grant any
rights to any Pledgor or to impose any duties on the Collateral Agent that would
not have been granted or imposed by this Agreement or by applicable Legal
Requirements in the absence of this Section 8.4.
 
        Section 8.5.        Certain Sales of Pledged Collateral.  Each Pledgor
recognizes that, by reason of certain prohibitions contained in Legal
Requirements, the Collateral Agent may be compelled, with respect to any sale of
all or any part of the Pledged Collateral, to limit purchasers to those who meet
the requirements of a Governmental Authority.  Each Pledgor acknowledges that
any such sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable Legal Requirements, the Collateral Agent
shall have no obligation to engage in public sales.
 
        (ii)        Each Pledgor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state or foreign securities’ laws, the
Collateral Agent may be compelled, with respect to any sale or disposition of
all or any part of the Securities Collateral and Investment Property, to limit
purchasers to persons who will agree, among other things, to acquire such
Securities Collateral or Investment Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state or
foreign securities laws, even if such issuer would agree to do so.
 
 
31

--------------------------------------------------------------------------------

 
 
        (iii)        Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the request of
the Collateral Agent, for the benefit of the Collateral Agent and the other
Secured Parties, cause any registration, qualification under or compliance with
any federal, state or foreign securities law or laws to be effected with respect
to all or any part of the Securities Collateral as soon as practicable and at
the sole cost and expense of the Pledgors. Each Pledgor will cause such
registration to be effected (and be kept effective) and cause such qualification
and compliance to be effected (and be kept effective) as may be so requested and
as would permit or facilitate the sale and distribution of such Securities
Collateral including registration under the Securities Act (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state or foreign securities laws and appropriate compliance with all other
requirements of any Governmental Authority.  Each Pledgor shall cause the
Collateral Agent to be kept advised in writing as to the progress of each such
registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral against all claims, losses,
damages and liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
        (iv)        If the Collateral Agent determines to exercise its right to
sell any or all of the Securities Collateral or Investment Property, upon
written request, the applicable Pledgor shall, and shall cause each issuer of
Securities Collateral and Investment Property to be sold hereunder to, from time
to time furnish to the Collateral Agent all such information as the Collateral
Agent may reasonably request in order to determine the number and nature or
interest, of securities or other instruments included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
 
        (v)        Each Pledgor further agrees that a breach of any of the
covenants contained in this Section 8.5 will cause irreparable injury to the
Collateral Agent and other Secured Parties, that the Collateral Agent and the
other Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
8.5 shall be specifically enforceable against such Pledgor, and such Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants.
 
 
32

--------------------------------------------------------------------------------

 
 
        Section 8.6.        No Waiver; Cumulative Remedies.  No failure on the
part of the Collateral Agent to exercise, no course of dealing with respect to,
and no delay on the part of the Collateral Agent in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or remedy;
nor shall the Collateral Agent be required to look first to, enforce or exhaust
any other security, collateral or guaranties.  The remedies herein provided are
cumulative and are not exclusive of any remedies provided by applicable Legal
Requirements, in equity or otherwise.
 
        (ii)        In the event that the Collateral Agent shall have instituted
any proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Pledgors, the
Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies and powers of the Collateral Agent and the
other Secured Parties shall continue as if no such proceeding had been
instituted.
 
        Section 8.7.        Certain Additional Actions Regarding Intellectual
Property.  If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall execute and
deliver to the Collateral Agent an assignment or assignments of the registered
Intellectual Property Collateral or such other documents as are necessary or
appropriate to carry out the intent and purposes hereof; provided, however, that
if the Event of Default is no longer continuing, the Collateral Agent shall
promptly execute and deliver to each Pledgor such reassignments or other
documents necessary to place such Pledgors in control and ownership of such
Intellectual Property Collateral.
 
Article IX
 
Application of Proceeds
 
        Section 9.1.        Application of Proceeds.  The proceeds received by
the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Collateral Agent of its remedies shall be applied, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, in accordance
with the Credit Agreement.
 
Article X
 
Miscellaneous
 
        Section 10.1.        Concerning Collateral Agent.  The Collateral Agent
has been appointed as Collateral Agent pursuant to the Credit Agreement. The
actions of the Collateral Agent hereunder are subject to the provisions of the
Credit Agreement.  The Collateral Agent shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking action (including the release or substitution of
the Pledged Collateral), in accordance with this Agreement and the Credit
Agreement.  Each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Pledged
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of the Secured Parties in accordance with the terms of
this Agreement.  The Collateral Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith.  The
Collateral Agent may resign and a successor Collateral Agent may be appointed in
the manner provided in the Credit Agreement.  Upon the acceptance of any
appointment as the Collateral Agent by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement, and the retiring Collateral Agent shall thereupon be discharged
from its duties and obligations under this Agreement. After any retiring
Collateral Agent’s resignation, the provisions hereof shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was the Collateral Agent.
 
 
33

--------------------------------------------------------------------------------

 
 
        (ii)        Except for the exercise of reasonable care in the custody of
any Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Pledged Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests; provided that neither the
Collateral Agent nor any of the other Secured Parties nor any of their
respective directors, officers, employees or agents shall have responsibility
for (x) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters (y) failing to demand, collect or
realize upon all or any part of the Pledged Collateral or for any delay in doing
so or (z) failing to take any necessary steps to preserve rights against any
person with respect to any Pledged Collateral.
 
        (iii)        The Collateral Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of counsel selected by it.
 
        (iv)        If any item of Pledged Collateral also constitutes
collateral granted to the Collateral Agent under any other deed of trust,
mortgage, security agreement, pledge or instrument of any type, in the event of
any conflict between the provisions hereof and the provisions of such other deed
of trust, mortgage, security agreement, pledge or instrument of any type in
respect of such collateral, the provisions hereof shall control.
 
        Section 10.2.        Collateral Agent May Perform; Collateral Agent
Appointed Attorney-in-Fact. If any Pledgor shall fail to perform any covenants
contained in this Agreement (including such Pledgor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder, (ii) pay
Charges, (iii) make repairs, or (iv) discharge Liens or pay or perform any
obligations of such Pledgor under any Pledged Collateral) or if any
representation or warranty on the part of any Pledgor contained herein shall be
breached, the Collateral Agent may (but shall not be obligated to) do the same
or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Collateral Agent shall in no event be bound
to inquire into the validity of any tax, lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of Section 4.12
hereof.  Any and all amounts so expended by the Collateral Agent shall be paid
by the Pledgors in accordance with the provisions of Section 10.03 of the Credit
Agreement.  Neither the provisions of this Section 10.2 nor any action taken by
the Collateral Agent pursuant to the provisions of this Section 10.2 shall
prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of
Default.  Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, or otherwise, from time to time in the Collateral
Agent’s reasonable discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement, this Agreement and the other
Loan Documents which the Collateral Agent reasonably may deem necessary or
advisable to accomplish the purposes hereof. The foregoing grant of authority is
a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term hereof.  Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.
 
 
34

--------------------------------------------------------------------------------

 
 
        Section 10.3.        Continuing Security Interest; Assignment. This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall (i) be binding upon the Pledgors, their respective successors and
assigns and (ii) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Collateral Agent and the other Secured
Parties and each of their respective successors, transferees and assigns.  No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto (except for
Permitted Collateral Liens). Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any obligations
held by it secured by this Agreement to any other person, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the Credit Agreement and Permitted Hedging Agreements.
 
        Section 10.4.        Termination; Release.  This Agreement shall
terminate and the Pledged Collateral shall be released from the Lien of this
Agreement when the Commitments have been terminated and the principal of and
interest and premium (if any) on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
contingent indemnification obligations that, pursuant to the provisions of the
Credit Agreement of the Security Documents, survive the termination thereof) and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full. Upon termination hereof, the security
interests granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the applicable Pledgor or to such other person as may
be entitled thereto pursuant to any Order or other applicable Legal Requirement.
Upon termination hereof or any release of Pledged Collateral in accordance with
the provisions of the Credit Agreement, the Collateral Agent shall promptly (and
in any event within 10 Business Days), upon the written request and at the sole
cost and expense of the Pledgors, assign, transfer and deliver to the Pledgors,
against receipt and without recourse to or warranty by the Collateral Agent
except that the Collateral Agent has not assigned or otherwise transferred its
security interest in the Pledged Collateral, such of the Pledged Collateral to
be released (in the case of a release) as may be in possession or control of the
Collateral Agent and as shall not have been sold or otherwise applied pursuant
to the terms hereof, and, with respect to any other Pledged Collateral, with
such endorsements or proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be.
 
 
35

--------------------------------------------------------------------------------

 
 
        Section 10.5.        Modification in Writing.  No amendment,
modification, supplement, termination or waiver of or to any provision hereof,
nor consent to any departure by any Pledgor therefrom, shall be effective unless
the same shall be made in accordance with the terms of the Credit Agreement and
unless in writing and signed by the Collateral Agent.  Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Pledgor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement, no notice to or demand on any Pledgor
in any case shall entitle any Pledgor to any other or further notice or demand
in similar or other circumstances.
 
        Section 10.6.        Notices.  Unless otherwise provided herein or in
the Credit Agreement, any notice or other communication herein required or
permitted to be given shall be given in the manner and become effective as set
forth in the Credit Agreement, as to any Pledgor, addressed to it at the address
of Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 10.6.
 
        Section 10.7.        Governing Law, Consent to Jurisdiction and Service
of Process; Waiver of Jury Trial.  This Agreement and any claims, controversy,
dispute or cause of action (whether sounding in contract law or tort law or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to any
choice of law principles that would apply the laws of another jurisdiction.
 
        (b)        Each Pledgor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
loan document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by applicable legal requirements, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable legal requirements.  Nothing in this Agreement or any other loan
document or otherwise shall affect any right that the Collateral Agent, any
other agent, the Issuing Bank or any lender or other secured party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
loan document against any Pledgor or its properties in the courts of any
jurisdiction.
 
 
36

--------------------------------------------------------------------------------

 
 
        (c)        Each Pledgor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other loan
document in any court referred to in Section 10.7(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
legal requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
        (d)        Each party to this Agreement irrevocably consents to service
of process in any action or proceeding arising out of or relating to any loan
document, in the manner provided for notices (other than telecopy) in Section
10.6.  Nothing in this Agreement or any other loan document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by applicable legal requirements.
 
        (e)        Each Party hereto hereby waives, to the fullest extent
permitted by applicable legal requirements, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other loan document, the transactions or the other
transactions contemplated hereby or thereby (whether based on contract, tort or
any other theory).  Each party hereto (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 10.7.
 
        Section 10.8.        Severability of Provisions.  Any provision hereof
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
        Section 10.9.        Execution in Counterparts.  This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
        Section 10.10.        Business Days.  In the event any time period or
any date provided in this Agreement ends or falls on a day other than a Business
Day, then such time period shall be deemed to end and such date shall be deemed
to fall on the next succeeding Business Day, and performance herein may be made
on such Business Day, with the same force and effect as if made on such other
day.
 
        Section 10.11.        Waiver of Stay.  Each Pledgor covenants that in
the event that such Pledgor or any property or assets of such Pledgor shall
hereafter become the subject of a voluntary or involuntary proceeding under the
Bankruptcy Code or such Pledgor shall otherwise be a party to any federal or
state bankruptcy, insolvency, moratorium or similar proceeding to which the
provisions relating to the automatic stay under Section 362 of the Bankruptcy
Code or any similar provision in any such Legal Requirement is applicable, then,
in any such case, whether or not the Collateral Agent has commenced foreclosure
proceedings under this Agreement, such Pledgor shall not, and each Pledgor
hereby expressly waives its right to (to the extent it may lawfully do so) at
any time insist upon, plead or in any whatsoever, claim or take the benefit or
advantage of any such automatic stay or such similar provision as it relates to
the exercise of any of the rights and remedies (including any foreclosure
proceedings) available to the Collateral Agent as provided in this Agreement, in
any other Security Document or any other document evidencing the Secured
Obligations. Each Pledgor further covenants that it will not hinder, delay or
impede the execution of any power granted herein to the Collateral Agent, but
will suffer and permit the execution of every such power as though no law
relating to any stay or similar provision had been enacted.
 
        Section 10.12.        No Credit for Payment of Taxes or Imposition.  No
Pledgor shall be entitled to any credit against the principal, premium, if any,
or interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
 
        Section 10.13.        No Claims Against Collateral Agent.  Nothing
contained in this Agreement shall constitute any consent or request by the
Collateral Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Collateral Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.
 
        Section 10.14.        No Release.  Nothing set forth in this Agreement
shall relieve any Pledgor from the performance of any term, covenant, condition
or agreement on such Pledgor’s part to be performed or observed under or in
respect of any of the Pledged Collateral or from any liability to any person
under or in respect of any of the Pledged Collateral or shall impose any
obligation on the Collateral Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the Collateral
Agent or any other Secured Party for any act or omission on the part of such
Pledgor relating thereto or for any breach of any representation or warranty on
the part of such Pledgor contained in this Agreement, the Credit Agreement or
the other Loan Documents, or under or in respect of the Pledged Collateral or
made in connection herewith or therewith.  The obligations of each Pledgor
contained in this Section 10.14 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Loan Documents (other than contingent indemnification
obligations that, pursuant to the provisions of the Credit Agreement or the
Security Documents, survive the termination thereof).
 
 
38

--------------------------------------------------------------------------------

 
 
        Section 10.15.        Overdue Amounts.  Until paid, all amounts due and
payable under this Agreement shall constitute Secured Obligations and shall bear
interest, whether before or after judgment, at the Default Rate.  Nothing in
this Section 10.15 shall affect the Default Rate or the circumstances in which
the Default Rate is payable pursuant to the Credit Agreement.
 
        Section 10.16.        Obligations Absolute.  All obligations of each
Pledgor hereunder shall be absolute and unconditional irrespective of:
 
        (i)         any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor;
 
        (ii)        any lack of validity or enforceability of any Loan Document,
or any other agreement or instrument relating thereto against any Pledgor;
 
        (iii)       any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
        (iv)       any pledge, exchange, release or non-perfection or loss of
priority of any other collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
        (v)        any exercise, non-exercise or waiver of any right, remedy,
power or privilege under or in respect hereof, or any Loan Document; or
 
        (vi)       any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Pledgor.
 
[Remainder of This Page Intentionally Left Blank]
 
 
39

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Pledgors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.
 
 
Steak n Shake Operations, Inc.,
as Pledgor
   
By:
  /s/  
Name:
   
Title:
     
Steak n Shake, LLC,
as Pledgor
   
By:
  /s/  
Name:
   
Title:
     
Steak n Shake Enterprises, Inc.,
as Pledgor
   
By:
  /s/  
Name:
   
Title:
 

 
 
 
[Signature Page to Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Fifth Third Bank,
as Collateral Agent
   
By:
  /s/  
Name:
   
Title:
 

 
 
 
 
[Signature Page to Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Perfection Steps


1.
UCC financing statement naming Steak n Shake Operations, Inc. as debtor filed
with the Indiana Secretary of State.
   
2 .
UCC financing statement naming Steak n Shake, LLC as debtor filed with the
Indiana Secretary of State.
   
3.
UCC financing statement naming Steak n Shake Enterprises, Inc. as debtor filed
with the Indiana Secretary of State.
   
4.
Patent Security Agreement filed with the United States Patent and Trademark
Office.
   
5.
Trademark Security Agreement filed with the United States Patent and Trademark
Office.

 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit 1
 
[Form of]
Issuer’s Acknowledgment
 
The undersigned hereby (i) acknowledges receipt of a copy of that certain
Security Agreement dated as of September 25, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), made by Steak n
Shake Operations, Inc., an Indiana corporation (the “Borrower”), the Guarantors
party thereto and Fifth Third Bank, as Collateral Agent (in such capacity and
together with any successors in such capacity, the “Collateral Agent”), (ii)
agrees promptly to note on its books the security interests granted to the
Collateral Agent and confirmed under the Security Agreement, (iii) agrees that
it will comply with instructions of the Collateral Agent or its nominee with
respect to the applicable Securities Collateral without further consent by the
applicable Pledgor, (iv) agrees that the “issuer’s jurisdiction” (as defined in
Section 8-110 of the UCC) is the State of New York, U.S.A., (v) agrees to notify
the Collateral Agent upon obtaining knowledge of any interest in favor of any
person in the applicable Securities Collateral that is adverse to the interest
of the Collateral Agent therein and (vi) waives any right or requirement at any
time hereafter to receive a copy of the Security Agreement in connection with
the registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2
 
[Form of]
Securities Pledge Amendment
 
This Security Pledge Amendment, dated as of _________ __, 20__ (the “Pledge
Amendment”) is delivered pursuant to Section 5.1 of that certain Security
Agreement dated as of September 25, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), made by Steak n Shake
Operations, Inc., an Indiana corporation (the “Borrower”), the Guarantors party
thereto and Fifth Third Bank, as Collateral Agent (in such capacity and together
with any successors in such capacity, the “Collateral Agent”). The undersigned
hereby agrees that this Pledge Amendment may be attached to the Security
Agreement and that the Pledged Securities and/or Intercompany Notes listed on
this Pledge Amendment shall be deemed to be and shall become part of the Pledged
Collateral and shall secure all Secured Obligations.
 
 
 
[___________________]
       
By:
   
Name:
   
Title:
     
Agreed To and Accepted:
   
Fifth Third Bank,
as Collateral Agent
       
By:
   
Name:
   
Title:
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Pledged Securities
 


Issuer
 
Class of
 Stock or
Interests
 
Par
Value
 
Certificate
 No(s).
 
Number
of
Shares
or
Interests
 
Percentage of
 All Issued
 Capital or
Other Equity
 Interest of
Issuer
                                                                               
                                                                               
                                     

 
Intercompany Notes
Issuer
 
Principal
Amount
 
Date of
Issuance
 
Interest Rate
 
Maturity
 Date
                                                                               
                                                                               
 

 
 
2

--------------------------------------------------------------------------------

 

 
Exhibit 3
 
[Form of]
Joinder Agreement
 


[Name of New Pledgor]
[Address of New Pledgor]


[Date]


____________________
____________________
____________________
____________________
 
Ladies and Gentlemen:
 
Reference is made to that certain Security Agreement dated as of September 25,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), made by Steak n Shake Operations, Inc., an Indiana corporation (the
“Borrower”), the Guarantors party thereto and Fifth Third Bank, as Collateral
Agent (in such capacity and together with any successors in such capacity, the
“Collateral Agent”).
 
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [________________] (the “New Pledgor”), pursuant to Section 3.5
of the Security Agreement.  The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor by all of the terms, covenants and conditions set
forth in the Security Agreement to the same extent that it would have been bound
if it had been a signatory to the Security Agreement on the execution date of
the Security Agreement.  The New Pledgor also hereby agrees to be bound as a
party by all of the terms, covenants and conditions applicable to it set forth
in the Credit Agreement and the other Loan Documents to the same extent that it
would have been bound if it had been a signatory to the Credit Agreement and the
other Loan Documents on the execution date or dates of the Credit Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, the
New Pledgor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Guarantor under the Credit Agreement and the
other Loan Documents and a Pledgor under the Security Agreement and the other
Loan Documents.  The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to (i) the Pledgors
contained in the Security Agreement and the other Loan Documents and (ii) the
Guarantors under the Credit Agreement and the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
Annexed hereto are supplements to each of the Schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor.  Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.
 
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Joinder Agreement by telecopy or other electronic means shall be effective
as delivery of a manually executed counterpart of this Joinder Agreement.
 
This Joinder Agreement shall be governed by, and shall be construed and enforced
in accordance with, the law of the State of New York.
 
[Remainder of this page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
 
[New Pledgor],
   
By:
   
Name:
   
Title:
     
Agreed To and Accepted:
 
Fifth Third Bank,
as Collateral Agent
   
By:
   
Name:
   
Title:
 

 
 
 
[Schedules to be attached]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4


[Form of]
Securities Account Control Agreement1
 
This Securities Account Control Agreement (this “Control Agreement”), dated as
of [_________________] by and among [___________], a [____________] [__________]
(the “Pledgor”)2, Fifth Third Bank (the “Collateral Agent”) and
[_______________] in its capacity as a “securities intermediary” (as defined in
Section 8-102 of the UCC) (the “Financial Institution”), is delivered pursuant
to (i) that certain Credit Agreement dated as of September 25, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Steak n Shake Operations, Inc., an Indiana
corporation (the “Borrower”), each of the Subsidiary Guarantors listed on the
signature pages thereto, the Lenders from time to time party thereto and several
agents party thereto, including the Collateral Agent, and (ii) the Security
Agreement.  This Control Agreement is for the purpose of perfecting the security
interests of the Secured Parties granted by the Pledgor in the Designated
Accounts (as defined below).  All references herein to the “UCC” shall mean the
Uniform Commercial Code as in effect from time to time in the State of New
York.  Terms used but not defined herein that are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.
 
1.Confirmation of Establishment and Maintenance of Designated Account.  The
Financial Institution hereby confirms that (i) the Financial Institution has
established for the Pledgor and maintains the account(s) listed on Schedule 1
attached hereto (such account(s), together with each such other account
maintained by the Pledgor with the Financial Institution collectively, the
“Designated Accounts” and each a “Designated Account”), and (ii) each Designated
Account is a “securities account” as such term is defined in Article 8 of the
UCC.
 
2.Control.  The Collateral Agent shall at all times have “control” (as defined
in Section 8-106 of the UCC) of any Designated Account; provided that unless and
until delivery by the Collateral Agent of Notice of Sole Control pursuant to
Section 7(i) hereof to the Financial Institution, the Pledgor shall have the
right from time to time to write checks against and make withdrawals from and
transfers of amounts in the Designated Accounts.  From and after delivery by the
Collateral Agent of Notice of Sole Control pursuant to Section 7(i) hereof to
the Financial Institution until such time as the Collateral Agent delivers
written notice to the Financial Institution rescinding such Notice of Sole
Control (such period, the “Activation Period”), the Financial Institution shall
comply solely with entitlement orders (as defined in Section 8-102(a)(8) of the
UCC) and instructions originated by the Collateral Agent without further consent
of the Pledgor or any person or entity acting or purporting to act for the
Pledgor being required, including, without limitation, directing disposition of
the financial assets in each Designated Account.  Prior to and after the end of
any Activation Period, the Financial Institution shall be entitled to honor the
Pledgor’s instructions and directions with respect to any transfer or withdrawal
of financial assets from the Designated Accounts.
 



--------------------------------------------------------------------------------

1   ____
 
2    Insert applicable Loan Party.
 
 
 

--------------------------------------------------------------------------------

 
 
3.Subordination of Lien; Waiver of Set-Off.  In the event that the Financial
Institution has or subsequently obtains by agreement, operation of law or
otherwise a security interest in any Designated Account, the Financial
Institution hereby agrees that such security interest shall be subordinate to
that of the Secured Parties.  The financial assets credited to any Designated
Account will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person or entity other than the Secured Parties (except
that the Financial Institution may set off (i) all amounts due to the Financial
Institution in respect of its customary fees and expenses for the routine
maintenance and operation of the Designated Accounts, including overdraft fees,
and (ii) the face amount of any checks or other items which have been credited
to any Designated Account but are subsequently returned unpaid because of
uncollected or insufficient funds).
 
4.Choice of Law.  Both this Control Agreement and the Designated Account(s)
shall be governed by the law of the State of New York.  Regardless of any
provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the “security intermediary’s jurisdiction” (within the meaning of
Section 8-110 of the UCC) and the Designated Account(s) shall be governed by the
law of the State of New York.
 
5.Conflict with Other Agreements; Amendments.  As of the date hereof, there are
no other agreements entered into between the Financial Institution and the
Pledgor with respect to any Designated Account or any financial assets credited
thereto (other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts).  The Financial
Institution and the Pledgor will not enter into any other agreement with respect
to any Designated Account unless the Collateral Agent shall have received prior
written notice thereof.  The Financial Institution and the Pledgor will not
enter into any other agreement with respect to “control” of the Designated
Accounts without the prior written consent of the Collateral Agent acting in its
sole discretion.  In the event of any conflict with respect to “control” over
any Designated Account between this Control Agreement (or any portion hereof)
and any other agreement now existing or hereafter entered into, the terms of
this Control Agreement shall prevail.  No amendment or modification of this
Control Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all the parties hereto.
 
6.Notice of Adverse Claims.  Except for the claims and interest of the Secured
Parties and of the Pledgor in the Designated Account(s), the Financial
Institution on the date hereof does not know of any claim to, or security
interest in, any Designated Account or in any financial assets credited thereto
and does not know of any claim that any person or entity other than the
Collateral Agent has been given “control” of any Designated Account or any such
financial assets.  If any person or entity asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process and any claim of “control”) against any financial
assets credited to any Designated Account, the Financial Institution will
promptly notify the Collateral Agent and the Pledgor thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
7.Maintenance of Designated Accounts.  In addition to, and not in lieu of, the
obligation of the Financial Institution agreed in Section 2 hereof, the
Financial Institution agrees to maintain the Designated Accounts as follows:
 
(i)    Notice of Sole Control.  Upon the occurrence and during the continuation
of an Event of Default, the Collateral Agent may deliver to the Financial
Institution a notice of sole control in substantially the form set forth in
Exhibit A attached hereto (the “Notice of Sole Control”) with respect to any
Designated Account.  If at any time the Collateral Agent delivers a Notice of
Sole Control to the Financial Institution, the Financial Institution agrees
that, after receipt of such notice, it will take all entitlement orders and
other instruction with respect to such Designated Account solely from the
Collateral Agent.  Without limiting the generality of the first sentence of this
paragraph, upon receipt of a Notice of Sole Control, the Financial Institution
shall follow all instructions given by the Collateral Agent, including, without
limitation, instructions for distribution or transfer of any financial assets in
any Designated Account to be made to the Collateral Agent.  No later than ten
Business Days after such Event of Default shall have ceased to exist in
accordance with the terms of the Credit Agreement, the Collateral Agent shall
deliver written notice to the Financial Institution rescinding the applicable
Notice of Sole Control.
 
(ii)   Statements and Confirmations.  The Financial Institution will promptly
send copies of all statements and other correspondence (excluding routine
confirmations) concerning any Designated Account to each of the Pledgor and the
Collateral Agent at the address set forth in Section 11 hereof.  The Financial
Institution will promptly provide to the Collateral Agent and to the Pledgor,
upon the Collateral Agent’s request therefor from time to time and, in any event
as of the last Business Day of each calendar month, a statement of the cash
balance and financial assets in each Designated Account.
 
8.Representations, Warranties and Covenants of the Financial Institution.  The
Financial Institution hereby makes the following representations, warranties and
covenants:
 
(i)            The Designated Accounts have been established as set forth in
Section 1 hereof and each Designated Account will be maintained in the manner
set forth herein until termination of this Control Agreement.  The Financial
Institution shall not change the name or account number of any Designated
Account without the prior written consent of the Collateral Agent.
 
(ii)           The Financial Institution is a “securities intermediary,” as such
term is defined in Section 8-102 of the UCC.
 
(iii)          Al property credited to any Designated Account will be treated as
“financial assets,” as such term is defined in Section 8-102 of the UCC.
 
(iv)          This Control Agreement is the valid and legally binding obligation
of the Financial Institution, enforceable against the Financial Institution in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
 
3

--------------------------------------------------------------------------------

 
 
(v)          The Financial Institution has not entered into any agreement with
any other person or entity pursuant to which it has agreed to comply with any
entitlement orders or instructions with respect to any Designated
Account.  Until the termination of this Control Agreement, the Financial
Institution will not, without the written approval of the Collateral Agent,
enter into any agreement with any person or entity pursuant to which it agrees
to comply with any orders or instructions of such person with respect to any
Designated Account.
 
(vi)         The Financial Institution has not entered into any other agreement
with the Pledgor or the Collateral Agent purporting to limit or condition the
obligation of the Financial Institution to comply with any orders or
instructions with respect to any Designated Account as set forth in Section 2
hereof.
 
9.Indemnification of Financial Institution.  The Pledgor and the Collateral
Agent hereby agree that (a) the Financial Institution is released from any and
all liabilities to the Pledgor and the Collateral Agent arising from the terms
of this Control Agreement and the Financial Institution’s compliance with the
terms of this Control Agreement, except to the extent that such liabilities
arise from the Financial Institution’s gross negligence or willful misconduct,
and (b) the Pledgor, its successors and assigns shall at all times indemnify and
save harmless the Financial Institution from and against any and all claims,
actions and suits of others arising out of the terms of this Control Agreement
or the compliance of the Financial Institution with the terms hereof, except to
the extent that such arises from the Financial Institution’s gross negligence or
willful misconduct, and from and against any and all liabilities, losses,
damages, costs, claims, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this Control
Agreement.
 
10.Successors; Assignment.  The terms of this Control Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors and permitted assignees.
 
 
4

--------------------------------------------------------------------------------

 
 
11.Notices.  Any notice, request or other communication required or permitted to
be given under this Control Agreement shall be in writing and deemed to have
been properly given when delivered in person, or when sent by telecopy or other
electronic means and electronic confirmation of error free receipt is received
or two days after being sent by certified or registered United States mail,
return receipt requested, postage prepaid, addressed to the party at the address
set forth below.
 
Pledgor:
[___________________]
 
Attention:
   
Telephone:
   
Telecopy:
     
    with a copy to:
[___________________]
 
Attention:
   
Telephone:
   
Telecopy:
     
Financial Institution:
[___________________]
 
[___________________]
 
[___________________]
 
[___________________]
 
Attention:
   
Telephone:
   
Telecopy:
     
Collateral Agent:
Fifth Third Bank
 
Fifth Third Center
 
38 Fountain Square Plaza
 
Cincinnati, OH  45263
 
Attention:
   
Telephone:
   
Telecopy:
 

 
Any party may change its address for notices in the manner set forth above.
 
12.Termination.  The rights and powers granted herein to the Collateral Agent
have been granted in order to perfect the security interests of the Secured
Parties in the Designated Accounts and are powers coupled with an interest that
will be affected neither by the bankruptcy of the Pledgor nor by the lapse of
time.  The obligations of the Financial Institution hereunder shall continue in
effect until the termination of the security interests of the Secured Parties
with respect to the Designated Account(s) and the Collateral Agent has notified
the Financial Institution of such termination in writing.
 
13.Severability.  If any term or provision set forth in this Control Agreement
shall be invalid or unenforceable, the remainder of this Control Agreement,
other than those provisions held invalid or unenforceable, shall be construed in
all respects as if such invalid or unenforceable term or provision were omitted.
 
 
5

--------------------------------------------------------------------------------

 
 
14.Counterparts.  This Control Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Control Agreement by signing and delivering one or
more counterparts, each of which when so executed and delivered shall be deemed
to be an original, but all such counterparts together shall constitute one and
the same instrument.  Delivery of an executed counterpart of this Control
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Control Agreement.
 
[Remainder of this page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
[___________________________________]3
   
By:
   
Name:
   
Title:
         
Fifth Third Bank, as Collateral Agent
   
By:
   
Name:
   
Title:
         
[___________________], as Securities
Intermediary
   
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------

3   Insert applicable Loan Party.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Designated Account(s)
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
[Letterhead of Fifth Third Bank]
 
 
 
[Date]
 
[Financial Institution]
[Address]
Attention: _______________________
 
Re:Notice of Sole Control
 
Ladies and Gentlemen:
 
As referenced in Section 7(i) of the Securities Account Control Agreement dated
as of [_________ __, 20__], among [applicable Pledgor]4, us and you (the
“Control Agreement”; capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Control Agreement) (a copy of which
is attached), we hereby give you notice of our sole control over the Designated
Account(s), account number(s): ___________________________ (the “Specified
Designated Accounts”).  You are hereby instructed not to accept any entitlement
orders or any other order, direction or instructions with respect to the
Specified Designated Accounts or any financial assets credited thereto from any
person or entity other than the undersigned, unless otherwise ordered by a court
of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[applicable Pledgor].
 
Very truly yours,
 
Fifth Third Bank, as Collateral Agent
   
By:
   
Name:
   
Title:
 

 
cc:[applicable Pledgor]



--------------------------------------------------------------------------------

4    Insert applicable Loan Party.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5
 
 [Form of]
 
Deposit Account Control Agreement
 
This Deposit Account Control Agreement (this “Control Agreement”), dated as of
[__________________] by and among [_____________]5, a [__________] [__________]
(the “Pledgor”), Fifth Third Bank (the “Collateral Agent”) and [_______________]
in its capacity as a “bank” as defined in Section 9-102 of the UCC (the
“Financial Institution”), is delivered pursuant to (i) that certain Credit
Agreement dated as of September 25, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Steak n Shake Operations, Inc., an Indiana corporation (the
“Borrower”), each of the Subsidiary Guarantors listed on the signature pages
thereto, the Lenders from time to time party thereto and the several agents
party thereto, including the  Collateral Agent, and (ii) the Security
Agreement.  This Control Agreement is for the purpose of perfecting the security
interests of the Secured Parties granted by the Pledgor in the Designated
Accounts (as defined below).  All references herein to the “UCC” shall mean the
Uniform Commercial Code as in effect from time to time in the State of New
York.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
 
        1.        Confirmation of Establishment and Maintenance of Designated
Account.  The Financial Institution hereby confirms that (i) the Financial
Institution has established for the Pledgor and maintains the deposit account(s)
listed on Schedule 1 attached hereto (such deposit account(s), together with
each such other deposit account maintained by the Pledgor with the Financial
Institution collectively, the “Designated Accounts” and each a “Designated
Account”), and (ii) each Designated Account is a “deposit account” as such term
is defined in Article 9 of the UCC.
 
        2.        Control.  The Collateral Agent shall at all times have
“control” (as defined in Section 9-104 of the UCC) of any Designated Account;
provided that unless and until delivery by the Collateral Agent of Notice of
Sole Control pursuant to Section 7(i) hereof to the Financial Institution, the
Pledgor shall have the right from time to time to write checks against and make
withdrawals from and transfers of amounts in the Designated Accounts.  From and
after delivery by the Collateral Agent of Notice of Sole Control pursuant to
Section 7(i) hereof to the Financial Institution until such time as the
Collateral Agent delivers written notice to the Financial Institution rescinding
such Notice of Sole Control (such period, the “Activation Period”), the
Financial Institution shall comply solely with instructions originated by the
Collateral Agent without further consent of the Pledgor or any person or entity
acting or purporting to act for the Pledgor being required, including, without
limitation, directing disposition of the funds in each Designated
Account.  Prior to and after the end of any Activation Period, the Financial
Institution shall be entitled to honor the Pledgor’s instructions and directions
with respect to any transfer or withdrawal of funds from the Designated
Accounts.
 



--------------------------------------------------------------------------------

5    Insert applicable Loan Party.
 
 
 

--------------------------------------------------------------------------------

 
 
        3.        Subordination of Lien; Waiver of Set-Off.  In the event that
the Financial Institution has or subsequently obtains by agreement, operation of
law or otherwise a security interest in any Designated Account, the Financial
Institution hereby agrees that such security interest shall be subordinate to
that of the Secured Parties.  The funds deposited into any Designated Account
will not be subject to deduction, set-off, banker’s lien, or any other right in
favor of any person or entity other than the Secured Parties (except that the
Financial Institution may set off (i) all amounts due to the Financial
Institution in respect of its customary fees and expenses for the routine
maintenance and operation of the Designated Accounts, including overdraft fees,
and (ii) the face amount of any checks or other items which have been credited
to any Designated Account but are subsequently returned unpaid because of
uncollected or insufficient funds).
 
        4.        Choice of Law.  Both this Control Agreement and the Designated
Account(s) shall be governed by the law of the State of New York.  Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the “bank’s jurisdiction” (within the meaning of Section 9-304 of
the UCC) and the Designated Account(s) shall be governed by the law of the State
of New York.
 
        5.        Conflict with Other Agreements; Amendments.  As of the date
hereof, there are no other agreements entered into between the Financial
Institution and the Pledgor with respect to any Designated Account or any funds
credited thereto (other than standard and customary documentation with respect
to the establishment and maintenance of such Designated Accounts).  The
Financial Institution and the Pledgor will not enter into any other agreement
with respect to any Designated Account unless the Collateral Agent shall have
received prior written notice thereof.  The Financial Institution and the
Pledgor will not enter into any other agreement with respect to “control” of the
Designated Accounts without the prior written consent of the Collateral Agent
acting in its sole discretion.  In the event of any conflict with respect to
“control” over any Designated Account between this Control Agreement (or any
portion hereof) and any other agreement now existing or hereafter entered into,
the terms of this Control Agreement shall prevail.  No amendment or modification
of this Control Agreement or waiver of any right hereunder shall be binding on
any party hereto unless it is in writing and is signed by all the parties
hereto.
 
        6.        Notice of Adverse Claims.  Except for the claims and interest
of the Secured Parties and of the Pledgor in the Designated Account(s), the
Financial Institution on the date hereof does not know of any claim to, or
security interest in, any Designated Account or in any funds credited thereto
and does not know of any claim that any person or entity other than the
Collateral Agent has been given “control” of any Designated Account or any such
funds.  If any person or entity asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process and any claim of “control”) against any funds in any Designated
Account, the Financial Institution will promptly notify the Collateral Agent and
the Pledgor thereof.
 
        7.        Maintenance of Designated Accounts.  In addition to, and not
in lieu of, the obligation of the Financial Institution agreed in Section 2
hereof, the Financial Institution agrees to maintain the Designated Accounts as
follows:
 
 
2

--------------------------------------------------------------------------------

 
 
        (i)        Notice of Sole Control.  Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may deliver to the
Financial Institution a notice of sole control in substantially the form set
forth in Exhibit A attached hereto (the “Notice of Sole Control”) with respect
to any Designated Account.  If at any time the Collateral Agent delivers a
Notice of Sole Control to the Financial Institution, the Financial Institution
agrees that, after receipt of such notice, it will take all instruction with
respect to such Designated Account solely from the Collateral Agent.  Without
limiting the generality of the first sentence of this paragraph, upon receipt of
a Notice of Sole Control, the Financial Institution shall follow all
instructions given by the Collateral Agent, including, without limitation,
instructions for distribution or transfer of any funds in any Designated Account
to be made to the Collateral Agent.  No later than ten Business Days after such
Event of Default shall have ceased to exist in accordance with the terms of the
Credit Agreement, the Collateral Agent shall deliver written notice to the
Financial Institution rescinding the applicable Notice of Sole Control.
 
        (ii)       Statements and Confirmations.  The Financial Institution will
promptly send copies of all statements and other correspondence (excluding
routine confirmations) concerning any Designated Account to each of the Pledgor
and the Collateral Agent at the address set forth in Section 11 hereof.  The
Financial Institution will promptly provide to the Collateral Agent and to the
Pledgor, upon the Collateral Agent’s request therefore from time to time and, in
any event as of the last Business Day of each calendar month, a statement of the
cash balance in each Designated Account.
 
        8.        Representations, Warranties and Covenants of the Financial
Institution.  The Financial Institution hereby makes the following
representations, warranties and covenants:
 
        (i)        The Designated Accounts have been established as set forth in
Section 1 hereof and each Designated Account will be maintained in the manner
set forth herein until termination of this Control Agreement.  The Financial
Institution shall not change the name or account number of any Designated
Account without the prior written consent of the Collateral Agent.
 
        (ii)       The Financial Institution is a “bank,” as such term is
defined in Section 9-102(a)(8) of the UCC.
 
        (iii)      This Control Agreement is the valid and legally binding
obligation of the Financial Institution, enforceable against the Financial
Institution in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
        (iv)     The Financial Institution has not entered into any agreement
with any other person or entity pursuant to which it has agreed to comply with
any orders or instructions with respect to any Designated Account.  Until the
termination of this Control Agreement, the Financial Institution will not,
without the written approval of the Collateral Agent, enter into any agreement
with any person or entity pursuant to which it agrees to comply with any orders
or instructions of such person or entity with respect to any Designated Account.
 
 
3

--------------------------------------------------------------------------------

 
 
        (v)      The Financial Institution has not entered into any other
agreement with the Pledgor or the Collateral Agent purporting to limit or
condition the obligation of the Financial Institution to comply with any orders
or instructions with respect to any Designated Account as set forth in Section 2
hereof.
 
        9.        Indemnification of Financial Institution.  The Pledgor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Pledgor and the Collateral Agent arising
from the terms of this Control Agreement and the Financial Institution’s
compliance with the terms of this Control Agreement, except to the extent that
such liabilities arise from the Financial Institution’s gross negligence or
willful misconduct, and (b) the Pledgor, its successors and assigns shall at all
times indemnify and save harmless the Financial Institution from and against any
and all claims, actions and suits of others arising out of the terms of this
Control Agreement or the compliance of the Financial Institution with the terms
hereof, except to the extent that such arises from the Financial Institution’s
gross negligence or willful misconduct, and from and against any and all
liabilities, losses, damages, costs, claims, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Control Agreement.
 
        10.        Successors; Assignment.  The terms of this Control Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors and permitted assignees.
 
        11.        Notices.  Any notice, request or other communication required
or permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.
 
Pledgor:
[___________________]
 
Attention:
   
Telephone:
   
Telecopy:
     
    with a copy to:
[___________________]
 
Attention:
   
Telephone:
   
Telecopy:
     
Financial Institution:
[___________________]
 
[___________________]
 
[___________________]
 
[___________________]
 
Attention:
   
Telephone:
   
Telecopy:
     
Collateral Agent:
Fifth Third Bank
 
Fifth Third Center
 
38 Fountain Square Plaza
 
Cincinnati, OH  45263
 
Attention:
   
Telephone:
   
Telecopy:
 

 
 
4

--------------------------------------------------------------------------------

 
 
Any party may change its address for notices in the manner set forth above.
 
        12.        Termination.  The rights and powers granted herein to the
Collateral Agent have been granted in order to perfect the security interests of
the Secured Parties in the Designated Accounts and are powers coupled with an
interest that will be affected neither by the bankruptcy of the Pledgor nor by
the lapse of time.  The obligations of the Financial Institution hereunder shall
continue in effect until the termination of the security interests of the
Secured Parties with respect to the Designated Account(s) and the Collateral
Agent has notified the Financial Institution of such termination in writing.
 
        13.        Severability.  If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.
 
        14.        Counterparts.  This Control Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Control Agreement by signing
and delivering one or more counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all such counterparts together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Control Agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Control Agreement.
 
[Remainder of this page intentionally left blank]
 
 
5

--------------------------------------------------------------------------------

 
 
[___________________________________]6
   
By:
   
Name:
   
Title:
         
Fifth Third Bank, as Collateral Agent
   
By:
   
Name:
   
Title:
         
[___________________], as Securities
Intermediary
   
By:
   
Name:
   
Title:
 


 



--------------------------------------------------------------------------------

6    Insert applicable Loan Party.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Designated Account(s)
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
[Letterhead of Fifth Third Bank]
 
 
 
 
 
[Date]
 
[Financial Institution]
[Address]
Attention: _______________________
 
Re:Notice of Sole Control
 
Ladies and Gentlemen:
 
As referenced in Section 7(i) of the Securities Account Control Agreement dated
as of [_________ __, 20__], among [applicable Pledgor]7, us and you (the
“Control Agreement”; capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Control Agreement) (a copy of which
is attached), we hereby give you notice of our sole control over the Designated
Account(s), account number(s): ___________________________ (the “Specified
Designated Accounts”).  You are hereby instructed not to accept any entitlement
orders or any other order, direction or instructions with respect to the
Specified Designated Accounts or any financial assets credited thereto from any
person or entity other than the undersigned, unless otherwise ordered by a court
of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[applicable Pledgor].
 
 
Very truly yours,
 
Fifth Third Bank, as Collateral Agent
   
By:
   
Name:
   
Title:
 

 
cc:[applicable Pledgor]



--------------------------------------------------------------------------------

7    Insert applicable Loan Party.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 6
 
[Form of]
Copyright Security Agreement

 
This Copyright Security Agreement (this “Copyright Security Agreement”), dated
as of [_________________], by Steak n Shake Operations, Inc., an Indiana
corporation (the “Borrower”) and each Guarantor listed on Schedule 1 hereto
(collectively, the “Original Guarantors,” together with the Borrower, the
“Pledgors”), in favor of Fifth Third Bank, in its capacity as Collateral Agent
pursuant to the Credit Agreement dated as of September 25, 2012 (in such
capacity, the “Collateral Agent”).
 
W i t n e s s e t h:
 
Whereas, Pledgors are party to a Security Agreement of even date with the Credit
Agreement (the “Security Agreement”) in favor of the Collateral Agent pursuant
to which the Pledgors are required to execute and deliver this Copyright
Security Agreement.
 
Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
 
        Section 1.        Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
 
        Section 2.        Grant of Security Interest in Copyright
Collateral.  Each Pledgor hereby pledges and grants to the Collateral Agent for
the ratable benefit of the Secured Parties a lien on and security interest in
and to all of its right, title and interest in, to and under all the following
Pledged Collateral of such Pledgor (collectively, the “Copyright Collateral”):
 
        (a)        Copyrights of such Pledgor listed on Schedule 28 attached
hereto; and
 
        (b)        all Proceeds of any and all of the foregoing (other than
Excluded Property).
 
        Section 3.        Security Agreement.  The security interest granted
pursuant to this Copyright Security Agreement is granted in conjunction with the
security interest granted to the Collateral Agent pursuant to the Security
Agreement, and the Pledgors hereby acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Copyright Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.



--------------------------------------------------------------------------------

8   List the Copyrights identified in the Perfection Certificate.
 
 
 

--------------------------------------------------------------------------------

 
 
        Section 4.        Termination.  Upon the full payment and performance of
the Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof), upon written request of the Borrower, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyrights under this Copyright
Security Agreement.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
 
[Pledgors]
   
By:
   
Name:
   
Title:
     
[Original Guarantors]9
   
By:
   
Name:
   
Title:
 

 
 
Accepted and Agreed:
 
Fifth Third Bank, as Collateral Agent
   
By:
   
Name:
   
Title:
 

 
 



--------------------------------------------------------------------------------

9   This agreement needs to be executed only by any Guarantor that owns
Copyright Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


to


Copyright Security Agreement
 
Original Guarantors
 
Name
Address
                                   


 
 
 

--------------------------------------------------------------------------------

 


Schedule 2


to


Copyright Security Agreement
 
Copyright Registrations and Copyright Applications
 
 
Copyright Registrations:
 
Owner
Registration Number
Title
                 

 
Copyright Applications:
 
Owner
Title
           

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7
 
[Form of]
Patent Security Agreement
 


 
This Patent Security Agreement (this “Patent Security Agreement”), dated as of
September 25, 2012, by Steak n Shake Operations, Inc., an Indiana corporation
(the “Borrower”) and each Guarantor listed on Schedule 1 hereto (collectively,
the “Original Guarantors,” and together with the Borrower, the “Pledgors”), in
favor of Fifth Third Bank, in its capacity as Collateral Agent pursuant to the
Credit Agreement dated as of September 25, 2012 (in such capacity, the
“Collateral Agent”).
 
W i t n e s s e t h:
 
Whereas, the Pledgors are party to a Security Agreement of even date with the
Credit Agreement (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this Patent
Security Agreement.
 
Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
 
        Section 1.        Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
 
        Section 2.        Grant of Security Interest in Patent Collateral.  Each
Pledgor hereby pledges and grants to the Collateral Agent for the ratable
benefit of the Secured Parties a lien on and security interest in and to all of
its right, title and interest in, to and under all the following Pledged
Collateral of such Pledgor (collectively, the “Patent Collateral”):
 
        (a)     Patents of such Pledgor listed on Schedule 210 attached hereto;
and
 
        (b)     all Proceeds of any and all of the foregoing (other than
Excluded Property).
 
        Section 3.        Security Agreement.  The security interest granted
pursuant to this Patent Security Agreement is granted in conjunction with the
security interest granted to the Collateral Agent pursuant to the Security
Agreement, and the Pledgors hereby acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.



--------------------------------------------------------------------------------

10    List the Patents identified in the Perfection Schedule.
 
 
 
 

--------------------------------------------------------------------------------

 
 
        Section 4.        Termination.  Upon the full payment and performance of
the Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof), upon written request of the Borrower, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents under this Patent Security
Agreement
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
 
[Pledgors]
   
By:
   
Name:
   
Title:
     
[Original Guarantors]11
   
By:
   
Name:
   
Title:
 

 
 
Accepted and Agreed:
 
Fifth Third Bank, as Collateral Agent
   
By:
   
Name:
   
Title:
 

 



--------------------------------------------------------------------------------

11    This agreement needs to be executed only by any Guarantor that owns
Copyright Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


to


Patent Security Agreement
 
Original Guarantors
 
Name
Address
                                   


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2


to


Patent Security Agreement
 
Patent Registrations and Applications
 
 
Patent Registrations:
 
Owner
Registration Number
Title
                 

 
Patent Applications:
 
Owner
Title
           

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 8
 
[Form of]
Trademark Security Agreement
 


 
This Trademark Security Agreement (this “Trademark Security Agreement”), dated
as of September 25, 2012 by Steak n Shake Operations, Inc., an Indiana
corporation (the “Borrower”) and each Guarantor listed on Schedule 1 hereto
(collectively, the “Original Guarantors,” together with the Borrower, the
“Pledgors”), in favor of Fifth Third Bank, in its capacity as Collateral Agent
pursuant to the Credit Agreement dated as of September 25, 2012 (in such
capacity, the “Collateral Agent”).
 
W i t n e s s e t h:
 
Whereas, the Pledgors are party to a Security Agreement of even date with the
Credit Agreement (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement.
 
Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
 
        Section 1.        Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
 
        Section 2.        Grant of Security Interest in Trademark
Collateral.  Each Pledgor hereby pledges and grants to the Collateral Agent for
the ratable benefit of the Secured Parties a lien on and security interest in
and to all of its right, title and interest in, to and under all the following
Pledged Collateral of such Pledgor (collectively, the “Trademark Collateral”):
 
        (a)        Trademarks of such Pledgor listed on Schedule 212 attached
hereto; and
 
        (b)        all Goodwill associated with such Trademarks; and
 
        (c)        all Proceeds of any and all of the foregoing (other than
Excluded Property).
 
        Section 3.        Security Agreement.  The security interest granted
pursuant to this Trademark Security Agreement is granted in conjunction with the
security interest granted to the Collateral Agent pursuant to the Security
Agreement, and the Pledgors hereby acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.
 



--------------------------------------------------------------------------------

12      List the Patents identified in the Perfection Schedule.
 
 
 

--------------------------------------------------------------------------------

 
 
        Section 4.        Termination.  Upon the full payment and performance of
the Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof), upon written request of the Borrower, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Trademarks under this Trademark
Security Agreement.
 
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.
 
[Pledgors]
   
By:
   
Name:
   
Title:
     
[Original Guarantors]13
   
By:
   
Name:
   
Title:
 

 
 
Accepted and Agreed:
 
Fifth Third Bank, as Collateral Agent
   
By:
   
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------

13     This agreement needs to be executed only by any Guarantor that owns
Copyright Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


to


Trademark Security Agreement
 
Original Guarantors
 
Name
Address
                                   


 
 
 

--------------------------------------------------------------------------------

 


Schedule 2


to


Trademark Security Agreement
 
Trademark Registrations and Applications
 
 
Patent Registrations:
 
Owner
Registration Number
Title
                 

 
Patent Applications:
 
Owner
Title
           





 